



EXHIBIT 10.7


This Amended and Restated Master Service Agreement (the “Master Agreement”) is
made as of this September 30, 2010, among POPULAR, INC. (“Popular” or
“COMPANY”), a corporation organized and existing under the laws of the
Commonwealth of Puerto Rico, BANCO POPULAR DE PUERTO RICO (“BPPR” and, together
with Popular, “Popular Parties”), a bank organized and existing under the laws
of the Commonwealth of Puerto Rico, and EVERTEC, INC., a corporation organized
and existing under the laws of the Commonwealth of Puerto Rico, and its
Subsidiaries (hereinafter referred to as “EVERTEC”).


WITNESSETH


WHEREAS, COMPANY, acting through its Subsidiaries, is a financial services
provider based in Puerto Rico with operations in Puerto Rico, the United States
and the Caribbean; and


WHEREAS, EVERTEC is in the business of, among other things, providing data
processing, application processing, check imaging, transmission,
telecommunications, credit and debit card transaction processing, and related
operational, technical, and consulting services, and such other services as the
parties hereto may agree to from time to time;


WHEREAS, Popular and EVERTEC previously entered into a Master Service Agreement
on April 1, 2010 (the “2010 MSA”); and


WHEREAS, the parties desire to amend and restate the 2010 MSA in order to
validate the services under the 2010 MSA, as well as provide for certain changes
and additions to such services and revisions to the terms of the 2010 MSA;


NOW THEREFORE, in consideration of the payments to be made and services to be
performed hereunder, upon the terms and subject to the conditions set forth in
this Master Agreement and intending to be legally bound, the parties hereto
agree to the following terms and conditions:


ARTICLE ONE – GENERAL PROVISIONS


1.1.
Definitions. Capitalized terms not otherwise defined herein will have the
meanings set forth in this Section 1.1:

a)
“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, Controlling, Controlled by, or
under common Control with, such Person. Notwithstanding the foregoing,(i) with
respect to Apollo, the term “Affiliate” shall (x) include any investment fund
with respect to which Apollo Global Management LLC or its Controlled Affiliates
(including its and their respective successors) are the sole or, if not sole,
primary investment managers and, subject to clause (y) below, each of their
Subsidiaries and (y) not include portfolio companies of Apollo Global Management
LLC or its Controlled Affiliates and, (ii) with respect to Popular (to the
extent that at the time of determination it is engaged in a private equity or
similar business), the term “Affiliate” shall not include portfolio companies of
Popular or its Controlled Affiliates.

b)
“Agreement and Plan of Merger” means the Agreement and Plan of Merger, dated
June 30, 2010, among Popular, AP Carib Holdings Ltd., Carib Acquisition, Inc.,
and EVERTEC, as it may be amended, restated or supplemented from time to time.

c)
“Apollo” means AP Carib Holdings, Ltd., an exempted company organized under the
laws of the Cayman Islands.

d)
“Asset Acquirer” has the meaning set forth in Section 1.5(c).

e)
“Assignee Sub” has the meaning set forth in Section 1.5(b).

f)
“Authorized Locations” means the data centers and other locations owned or
leased by EVERTEC, or COMPANY, BPPR, or one of their respective Subsidiaries, as
the same may be amended from time to time, for providing the Services and/or
maintaining, processing, or storing Company Data under this Master Agreement.

g)
“Banking Affiliate Restrictions” shall mean the restrictions imposed upon the
Banking Affiliates by the provisions of Section 23A and Section 23B of the
Federal Reserve Act, and by Regulation W of the Federal Reserve Board, as
amended from time to time.



1

--------------------------------------------------------------------------------





h)
“Banking Affiliate” shall refer to any banking institution, including its
respective subsidiaries, that is an affiliate of EVERTEC for purposes of Section
23A and Section 23B of the Federal Reserve Act and Regulation W of the Federal
Reserve Board, as amended from time to time.

i)
“beneficially owned”, “beneficial ownership” and similar phrases have the same
meanings as such terms have under Rule 13d-3 (or any successor rule then in
effect) under the Exchange Act, except that in calculating the beneficial
ownership of any Person, such Person shall be deemed to have beneficial
ownership of all securities that such Person has the right to acquire, whether
such right is currently exercisable or is exercisable upon the occurrence of a
subsequent event. Notwithstanding the foregoing, no Person (the “Initial
Person”) shall be deemed to beneficially own any securities beneficially owned
by another Person who is not an Affiliate of such Initial Person (the “Other
Person”) (disregarding solely for the purposes of determining securities
beneficially owned by such Other Person, (i) application of this sentence to any
securities that have been Transferred (other than in the form of a pledge,
hypothecation or similar grant of a security interest only and which shall not
involve the grant of a proxy or other right with respect to the voting of such
securities) to such Other Person in compliance with the Stockholder Agreement or
other applicable Group Agreement and (ii) any Group Securities with respect to
such Other Person), including, without limitation, another Holder that is not an
Affiliate of such Initial Person.

j)
“Best Efforts” means the efforts that a prudent Person desirous of achieving a
result would use in similar circumstances to ensure that such result is achieved
in the time period expressly contemplated or, in the absence of an expressly
contemplated time period, in such time period as applicable, in accordance with
historical practices and, to the extent there are no historical practices,
within a commercially reasonable time period.

k)
“Business Continuity/Disaster Recovery Plan” means the processes, preventive
arrangements and measures taken by a party to be able to respond to an Event in
order to be able to recuperate and continue offering its services.

l)
“Business Day” will be each day from Monday through Friday, except for Legal
Holidays.

m)
“Client” shall mean any person or entity who establishes or maintains a
contractual relationship with COMPANY, BPPR, or one of their respective
Subsidiaries for obtaining any service or product offered by EVERTEC and/or
COMPANY, BPPR, or one of their respective Subsidiaries.

n)
“Common Shares” means the common stock of EVERTEC, par value $1.00 per share (or
the common stock of any successor or other entity holding all or substantially
all the assets of EVERTEC and its Subsidiaries).

o)
“Company Data” means data, records and information of Company, BPPR or one of
their respective Subsidiaries that is maintained or processed by EVERTEC,
including all Customer Information.

p)
“Confidential Information” means all confidential or proprietary data,
information, know-how and documentation not generally known to the public and
any and all tangible embodiments thereof, including but not limited to, that
which relates to business plans, financial information and projections,
agreements with Third Parties, drawings, designs, specifications, estimates,
blueprints, plans, data, reports, models, memoranda, notebooks, notes, sketches,
artwork, mock-ups, letters, manuals, patents, patent applications, trade
secrets, research, products, services, suppliers, customers, markets, software,
developments, inventions, processes, technology, Intellectual Property,
engineering, hardware configuration, marketing, operations, pricing,
distribution, licenses, budgets or finances, and copies of all or portions
thereof which in any way related to the business of EVERTEC, or of COMPANY,
BPPR, or one of their respective Subsidiaries, as the case may be, whether or
not disclosed, designated or marked as proprietary, confidential or otherwise.
Confidential Information will include EVERTEC’s physical security systems,
access control systems, and specialized recovery equipment and techniques.
Confidential Information will include the Customer Information and Company Data
of COMPANY, BPPR, or one of their respective Subsidiaries.

q)
“Control Acquirer” has the meaning set forth in Section 1.31(a).

r)
“Control,” and its correlative meanings, “Controlling,” and “Controlled,” means
the possession, direct or indirect, or the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

s)
“CPI” means the All Items Consumer Price Index All Urban Consumers, U.S. City
Average (1982-84 – 100), which is published by the U.S. Department of Labor,
Bureau of Labor Statistics.



2

--------------------------------------------------------------------------------





t)
“Disaster Recovery Service Addendum” means the Disaster Recovery Service
Addendum, dated as of the date hereof, among Popular, BPPR and EVERTEC, as it
may amended, restated or supplemented from time to time.

u)
“Drag-Along Transaction” has the meaning set forth in Section 4(d)(i) of the
Stockholder Agreement.

v)
“Dragged Asset Sale” has the meaning set forth in Section 4(d)(vii) of the
Stockholder Agreement.

w)
“Encumbrances” means any direct or indirect encumbrances, lien, pledge, security
interest, claim, charges, option, right of first refusal or offer, mortgage,
deed of trust, easement, or any other restriction or third party right,
including restrictions on the right to vote equity interests.

x)
“Event” means any event that requires a party to put into effect its Business
Continuity/Disaster Recovery Plan.

y)
“EVERTEC Change of Control” means, with respect to EVERTEC, any:

(i) merger, consolidation or other business combination of EVERTEC (or any
Subsidiary or Subsidiaries that alone or together represent all or substantially
all of EVERTEC’s consolidated business at that time) or any successor or other
entity holding all or substantially all the assets of EVERTEC and its
Subsidiaries that results in the stockholders of EVERTEC (or such Subsidiary or
Subsidiaries) or any successor or other entity holding all or substantially all
the assets of EVERTEC and its Subsidiaries or the surviving entity thereof, as
applicable, immediately before the consummation of such transaction or a series
of related transactions, holding, directly or indirectly, less than 50% of the
voting power of EVERTEC (or such Subsidiary or Subsidiaries) or any such
successor, other entity or surviving entity, as applicable, immediately
following the consummation of such transaction or series of related
transactions; provided that this clause shall not be deemed applicable to any
merger, consolidation or other business combination, if, as a result of any such
merger, consolidation or other business combination, no Person or Group of
Persons that had not had “control” of EVERTEC immediately prior to such
transaction, as such term is defined under the Bank Holding Company Act of 1956,
shall have obtained such “control”;
(ii) Transfer (other than in the form of a pledge, hypothecation or similar
grant of a security interest only and which shall not involve the grant of a
proxy or other right with respect to the voting of such equity), in one or a
series of related transactions, of equity representing 50% or more of the voting
power of EVERTEC (or any Subsidiary or Subsidiaries that alone or together
represent all or substantially all of EVERTEC’s consolidated business at that
time) or any successor or other entity holding all or substantially all the
assets of EVERTEC and its Subsidiaries to a Person or Group of Persons (other
than a Transfer of such equity to Apollo Global Management LLC, Popular, any
Permitted Ultimate Parent, or their respective Controlled Affiliates);
(iii) transaction in which a majority of the board of directors or equivalent
governing body of EVERTEC (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries) immediately
following or as a proximate cause of such transaction is comprised of persons
who were not members of the board of directors or equivalent governing body of
EVERTEC (or such successor or other entity) immediately prior to such
transaction (or are not nominated by Apollo Global Management LLC, Popular, any
Permitted Ultimate Parent or their respective Controlled Affiliates) except, (X)
resulting from the compliance, at the time of an initial public offering of
either Holdco or EVERTEC (or any successor or other entity holding all or
substantially all the assets of EVERTEC and its Subsidiaries), with the listing
requirements, listed company manual or similar rules or regulations of the
securities exchange on which Holdco’s or EVERTEC’s (or such successor’s or other
entity’s), as the case may be, equity securities will be listed pursuant to such
initial public offering, (Y) if a majority of such board of directors is not
“independent” under the rules of the applicable securities exchange on the date
following such initial public offering upon which Holdco or EVERTEC (or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries), as the case may be, first ceases to be a “controlled
company” (or similar status) under the rules and regulations of such exchange,
resulting from compliance with the rules and regulations of such exchange that
first apply upon Holdco or EVERTEC (or such successor’s or other entity’s), as
the case may be, ceasing to be a “controlled company” (or similar status), or
(Z) the loss of directors of EVERTEC pursuant to Section 2 of the Stockholder
Agreement (as in effect on the date hereof or as may be amended with the
approval of Popular and BPPR) that does not result in another Person or Group of
Persons having the right or ability to appoint a majority of the board of
directors or equivalent governing body of Holdco or EVERTEC (or any successor or
other entity holding all or


3

--------------------------------------------------------------------------------





substantially all the assets of EVERTEC and its Subsidiaries) as a result of
such transaction; provided that, for the avoidance of doubt, this clause (Z)
shall only apply to the resignation and initial replacement of such directors
and not to any subsequent replacement of such directors (whether in connection
with another transaction or otherwise); or
(iv) sale or other disposition in one or a series of related transactions of all
or substantially all of the assets of EVERTEC and its Subsidiaries (or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries) to a Person who is not an Affiliate of EVERTEC at such
time.
z)
“Exchange Act” means the Securities Exchange Act of 1934.

aa)
“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.

bb)
“FFIEC” means the Federal Financial Institutions Examination Council.

cc)
“Force Majeure” means causes beyond a Person’s reasonable control, including,
but not limited to, acts of God, acts of civil or military authority, war,
terrorism, civil commotion, governmental action, explosion, strikes, labor
disputes, riots, sabotage, epidemics, fires, floods, hurricanes, earthquakes, or
other similar events or disasters.

dd)
“Governmental Authority” means the government or any agency thereof, of any
nation, state, commonwealth (including the Commonwealth of Puerto Rico), city,
municipality or political subdivision thereof, any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to the government that have regulatory, supervisory, and/or examination
authority with respect to COMPANY, BPPR, or one of their respective Subsidiaries
and/or of EVERTEC with respect to the matters covered by the Services or their
respective operations or financial condition, any quasi governmental entity or
arbitral body, any SRO and any applicable stock exchange.

ee)
“Group Agreement” means any agreement governing the acquisition, holding, voting
or disposition of securities of a Person; provided, that, so long as Apollo or a
subsequent Permitted Controlling Holder is an Affiliate of such Person, such
Person is a party to such agreement.

ff)
“Group of Persons” means a group of Persons that would constitute a “group” as
determined pursuant to Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder.

gg)
“Group Securities” means any securities beneficially owned by a Person solely as
a result of the Stockholder Agreement or any other Group Agreement and, for the
avoidance of doubt, which securities have not been Transferred to such Person or
any of its Controlled Affiliates.

hh)
“Holdco Common Shares” means the common stock of Holdco, par value $0.01 per
share.

ii)
“Holdco” means Carib Holdings, Inc., a corporation organized under the laws of
the Commonwealth of Puerto Rico.

jj)
“Holders” means the holders of Holdco Common Shares who are parties to the
Stockholder Agreement as set forth in Schedule I thereto, as the same may be
amended or supplemented from time to time.

kk)
“Indebtedness” means, with respect to any Person, (a) all indebtedness of such
Person, whether or not contingent, for borrowed money, and (b) all obligations
of such Person evidenced by notes, bonds, debentures or other similar debt
instruments.

ll)
“Initial Person” has the meaning set forth in the definition of “beneficially
owned”.

mm)
“Intellectual Property” means any and all trademarks, service marks, copyrights,
patents, trade secrets, commercial and/or internet domain names, software,
source codes, contract forms, client lists, marketing surveys or other
information, the names, features, designs, functionalities and other
specifications related to the names of products or services developed or used or
that may hereafter be developed offered or sold by any of the parties, and
programs, methods of processing, specific design and structure of individual
programs and their interaction and unique programming techniques employed
therein.

nn)
“Jurisdiction” has the meaning set forth in Section 1.5(b).

oo)
“Legal Holiday” means Saturday, Sunday or any federal and/or local legal holiday
in the Commonwealth of Puerto Rico that is observed by EVERTEC, except as
otherwise provided in the Service Level Agreement, a Service Addendum, or as
agreed to in writing between the parties.



4

--------------------------------------------------------------------------------





pp)
“Legal Requirements” mean any applicable federal, state, Puerto Rico, local,
municipal, foreign, international, multinational, or other administrative order,
constitution, law, ordinance, principle of law, regulation, statute, guidance or
treaty issued by a Governmental Authority, and any standards or guidance issued
by the FFIEC.

qq)
“Loss(es)” means losses, liabilities, claims, damages, fines, expenses,
penalties, interest expense, costs and fees and disbursements (including
reasonable legal counsel and experts’ fees and disbursements), net of any
amounts recovered with respect thereto under insurance policies covering any
liability thereof if and to the extent applicable in each case, individually or
collectively.

rr)
“Material Adverse Effect” means, with respect to any Person, any fact, event,
change, effect, development, condition or occurrence that has a materially
adverse effect on or with respect to any business, assets, liabilities,
financial condition, or results of operations of such Person.

ss)
“Merger IP Licenses” has the meaning set forth in Section 1.26.

tt)
“Non-Controlled Public Entity” means a Person which has equity securities listed
on national stock exchange and which Person’s Affiliates do not beneficially own
securities representing the majority of the voting power to elect the members of
the board of directors or other governing body of such Person.

uu)
“Other Person” has the meaning set forth in the definition of “beneficially
owned”.

vv)
“Outsourced Processing Contracts” means the agreement(s) pursuant to which (i)
Metavante Technologies, Inc. (or its successor, Fidelity National Information
Services, Inc.) provides core bank processing services to Banco Popular North
America and (ii) Total Systems Services, Inc. provides credit card processing
services to BPPR.

ww)
“Permitted Assignment” means a Permitted Subsidiary Assignment or a Permitted
Third-Party Assignment.

xx)
“Permitted Controlling Holder” means a Person that (i) beneficially owns equity
securities representing a majority of the voting power to elect the directors of
EVERTEC or (ii) any successor or any other entity holding all or substantially
all of the assets of EVERTEC and its Subsidiaries in a transaction or series of
transactions, in each case, without contravening Section 1.5 or without Popular
or BPPR validly exercising their termination right pursuant to Section 1.31
provided that such Person shall be a “Permitted Controlling Holder” only with
respect to the applicable entity that issues such securities.

yy)
“Permitted Subsidiary Assignment” means an assignment by EVERTEC of any of its
rights, duties or obligations under this Master Agreement to an Assignee Sub in
compliance with the provisions of Section 1.5.

zz)
“Permitted Third-Party Assignment” means an assignment by EVERTEC of all its
rights, duties and obligations under this Master Agreement to an Asset Acquirer
in compliance with the provisions of Section 1.5.

aaa)
“Permitted Ultimate Parent” means with respect to a Permitted Controlling
Holder, its Ultimate Parent Entity.

bbb)
“Person” means any individual, corporation, partnership, trust, incorporated or
unincorporated association, joint venture, joint stock company, limited
liability company, Governmental Authority or other entity of any kind, and will
include any assignee and/or successor (by merger or otherwise) of such entity in
connection therewith.

ccc)
“Popular Parties Change of Control” means, with respect to Popular and/or BPPR,
the acquisition, by a non-Affiliate of the Popular Parties, of (i) more than
fifty percent (50%) of the voting power of Popular and/or BPPR, as the case may
be or (ii) the legal power to designate a majority of the board of directors (or
other persons performing similar functions) of Popular and/or BPPR, as the case
may be.

ddd)
“Region” means Puerto Rico, the U.S. Virgin Islands and the British Virgin
Islands.

eee)
“Representative” means with respect to a particular Person, any director,
officer, partner, member, employee, agent, consultant, advisor, or other
representative of such Person, including legal counsel, accountants, and
financial advisors.



5

--------------------------------------------------------------------------------





fff)
“Services” means any service contracted from EVERTEC by COMPANY, BPPR, or one of
their respective Subsidiaries under this Master Agreement, including any System
used therewith.

ggg)
“Solvent” with regard to any Person, means that (i) the sum of the assets of
such Person, both at a fair valuation and at a present fair salable value,
exceeds its liabilities, including contingent, subordinated, unmatured,
unliquidated, and disputed liabilities; (ii) such Person has sufficient capital
with which to conduct its business; and (iii) such Person has not incurred debts
beyond its ability to pay such debts as they mature. For purposes of this
definition, “debt” means any liability on a claim, and “claim” means (x) a right
to payment, whether or not such right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) a right to an equitable remedy for
breach of performance to the extent such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured. With
respect to any such contingent liabilities, such liabilities shall be computed
at the amount which, in light of all the facts and circumstances existing at the
time, represents the amount which can reasonably be expected to become an actual
or matured liability.

hhh)
“SPV Affiliate” means with respect to any Person, any Affiliate of such Person,
whose direct or indirect interest in the Common Shares constitutes more than 30%
(by value) of the equity securities portfolio of such Affiliate.

iii)
“SRO” means any domestic or foreign securities, broker-dealer, investment
adviser or insurance industry self-regulatory organization.

jjj)
“Stockholder Agreement” means the Stockholder Agreement among Carib Holdings,
Inc. and the holders party thereto dated September 30, 2010.

kkk)
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which 50% or
more of the total voting power or equity interests (including partnership
interests) entitled (without regard to the occurrence of any contingency) to
vote in the election of directors, managers, representatives or trustees thereof
is at the time owned or Controlled, directly or indirectly, by (a) such Person,
(b) such Person and one or more Subsidiaries of such Person, or (c) one or more
Subsidiaries of such Person.

lll)
“System” means any hardware, software, technology, applications, or combination
thereof used by EVERTEC to provide the Services.

mmm)
“Technology Agreement” means the Technology Agreement to be entered into by
EVERTEC and Popular as of the date hereof.

nnn)
“Third Party” means any Person that is not a party to this Master Agreement and
is not an Affiliate of any party to this Master Agreement.

ooo)
“Transfer” means any direct or indirect sale, assignment, transfer, conveyance,
gift, bequest by will or under intestacy laws, pledge, hypothecation or other
Encumbrance, or any other disposition, of the stated security (or any interest
therein or right thereto, including the issuance of any total return swap or
other derivative whose economic value is primarily based upon the value of the
stated security) or of all or part of the voting power (other than the granting
of a revocable proxy) associated with the stated security (or any interest
therein) whatsoever, or any other transfer of beneficial ownership of the stated
security, with or without consideration and whether voluntarily or involuntarily
(including by operation of law). Notwithstanding anything to the contrary set
forth in this Master Agreement, (i) each of (x) a Transfer of equity interests
of Popular and (y) a Change of Control of Popular shall be deemed not to
constitute a Transfer of any equity interest beneficially owned by Popular; (ii)
each of (x) a Transfer of equity interests of Apollo Global Management LLC or
any of its Controlled Affiliates that is not an SPV Affiliate, and (y) a Change
of Control of Apollo Global Management LLC or any of its Controlled Affiliates
that is not an SPV Affiliate shall be deemed not to constitute a Transfer of any
equity interest beneficially owned by Apollo or such Affiliate, as applicable;
and (iii) each of (x) a Transfer of equity interests of any Permitted Ultimate
Parent or any of its Controlled Affiliates that is not an SPV Affiliate, and (y)
a Change of Control of any Permitted Ultimate Parent or any of its Controlled
Affiliates that is not an SPV Affiliate shall be deemed not to constitute a
Transfer of any security beneficially owned by such Permitted Ultimate Parent
Entity or such Controlled Affiliate, as applicable; provided that, for the
avoidance of doubt, subject to



6

--------------------------------------------------------------------------------





clause (i) above, any Change of Control of an SPV Affiliate shall be deemed to
constitute a Transfer of the Common Shares beneficially owned by such SPV
Affiliate.
ppp)
“Ultimate Parent Entity” means (i) with respect to Apollo, Apollo Global
Management LLC and its successors,(ii) with respect to Popular, Popular and its
successors and (iii) with respect to a Permitted Controlling Holder, (x) the
Person which (A)(i) Controls such Permitted Controlling Holder or (ii) if no
Person Controls such Permitted Controlling Holder, the beneficial owner of a
majority of the voting power of such Permitted Controlling Holder and (B) is not
itself Controlled by any other Person that is an Ultimate Parent Entity of such
Permitted Controlling Holder or (y) if no such Person exists, the Permitted
Controlling Holder; provided that, with respect to determining an Ultimate
Parent Entity (i) the Control of any entity by a natural person shall be
disregarded and (ii) the Control of any Non-Controlled Public Entity by any
Person shall be disregarded.

1.2.
Survival. Provisions relating to limitation of liability, indemnity, payment,
transition services and other provisions that by their nature are intended to
survive shall survive the termination or expiration of this Agreement.

1.3
Relationship between the Parties. The parties hereto are independent
contractors, and this Master Agreement will not be construed in any way as
establishing a partnership, joint venture, or express or implied agency
relationship between or among them.

1.4
Non-Exclusive. Except as otherwise set forth herein or agreed to by the parties
in writing, the parties hereto acknowledge that this Master Agreement is not
exclusive and nothing contained herein will be construed to create an exclusive
relationship between EVERTEC, on the one hand, and COMPANY, BPPR, or any of
their respective Subsidiaries, on the other. As such, EVERTEC will not be
limited in entering into similar agreements with other Persons to provide the
same or similar services.

1.5
Assignment.

a)
Other than a Permitted Assignment pursuant to Section 1.5(b) or (c), this Master
Agreement may not be assigned by any party without the prior written consent of
the other parties; provided, that any party may assign its rights, duties and
obligations under this Master Agreement to its financing sources solely in
connection with the granting of a security interest and the enforcement of all
rights and remedies that the assigning party has against the other party under
this Master Agreement, subject to the claims, defenses and rights, including
rights of set off, that such other party may have against the assigning party.

b)
Assignment to Subsidiaries. EVERTEC may assign any of its rights, duties or
obligations to a direct or indirect wholly- owned Subsidiary of EVERTEC (an
“Assignee Sub”) if (i) such Assignee Sub is identified by EVERTEC to Popular and
BPPR at least 20 Business Days prior to the consummation of the proposed
assignment; (ii) (A) such proposed assignment is legally required in order for
EVERTEC to provide to Popular, BPPR or their respective Subsidiaries, in the
country, state, territory or other jurisdiction (“Jurisdiction”) in which the
Assignee Sub is organized, the specific services to be performed pursuant to the
assignment of this Master Agreement, and only (x) to the extent of such legal
requirement and (y) if EVERTEC provides a written opinion of qualified counsel
that opines that such legal requirement is applicable and is based upon
reasonable assumptions with respect to such legal requirement or (B) Popular has
provided its prior written consent, such consent not to be unreasonably delayed,
withheld or conditioned; (iii) such Assignee Sub will be Solvent immediately
after and giving effect to such proposed assignment and Popular is reasonably
satisfied with the terms and conditions of the proposed assignment; (iv) Popular
is a third-party beneficiary to the assignment agreement, which is in form and
substance that is reasonably satisfactory to Popular, and which provides that
the Assignee Sub’s rights under the assignment agreement will be terminated if
the Assignee Sub ceases to be a wholly-owned Subsidiary, directly or indirectly,
of EVERTEC and (v) EVERTEC remains fully liable with respect to the performance
of all its obligations under this Master Agreement and EVERTEC guarantees the
performance of all of the obligations of EVERTEC to Popular assumed by Assignee
Sub under this Master Agreement, which guarantee provides that, for the
avoidance of doubt, after any termination of the proposed assignment, EVERTEC
shall continue to be obligated with respect to any obligation undertaken by
Assignee Sub prior to such termination.

c)
Assignment to Third Parties. EVERTEC may assign all of its rights, duties and
obligations (or those rights, duties and obligations arising after the
effectiveness of the assignment) in a transaction with a third-party assignee
(an “Asset Acquirer”) if (i) such Asset Acquirer is identified by EVERTEC to
Popular and BPPR at least 30 Business Days prior to the consummation of the
proposed assignment; (ii) such Asset Acquirer (A) acquires at least 90% of the
consolidated gross assets (excluding cash) of EVERTEC and its Subsidiaries and
(B) assumes at least 90% of the consolidated gross liabilities (excluding
Indebtedness) of EVERTEC



7

--------------------------------------------------------------------------------





and its Subsidiaries (including the assignment and assumption of all commercial
agreements between EVERTEC or any of its Subsidiaries, on the one hand, and
Popular, BPPR or any of their respective Subsidiaries, on the other hand)
through one legal entity; (iii) neither the Asset Acquirer nor any of its
Affiliates is engaged, directly or indirectly, in the banking, securities,
insurance or lending business, from which they derive aggregate annual revenues
from Puerto Rico in excess of $50 million unless none of them has a physical
presence in Puerto Rico that is used to conduct any such business; (iv) the
Asset Acquirer will be Solvent immediately after and giving effect to such
proposed assignment; and (v) EVERTEC reasonably believes that the Asset
Acquirer, after completion of the proposed purchase and assumption transaction,
will be capable of providing the Services at the level of service required under
this Master Agreement.
d)
Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
Popular and BPPR in evaluating whether any proposed assignment pursuant to this
Section 1.5 would be in compliance with the requirements of the provisions
contained in this Section 1.5, including the ability of Assignee Sub or Asset
Acquirer, as applicable, to comply with the terms of this Master Agreement,
including, in each case, by providing any non-confidential information regarding
the purposes and plans in connection with such proposed assignment other than
information that would create any potential liability under applicable Legal
Requirements, violate any confidentiality obligation, or that reasonably would
be expected to result in the waiver of any attorney-client privilege.

e)
Notice of Objection. Popular or BPPR shall notify EVERTEC in writing within 15
Business Days following receipt of EVERTEC’s notice of the proposed assignment
of any objection to any proposed assignment to an Asset Acquirer under Section
1.5(c) unless EVERTEC has failed to satisfy its obligations pursuant to Section
1.5(d) and Popular or BPPR asserts such failure prior to the expiration of the
15 Business Day objection period, in which case such 15 Business Day period
shall be tolled until EVERTEC satisfies its obligations pursuant to Section
1.5(d). If BPPR or Popular fails to timely object to such proposed assignment
(taking into account any tolling of the 15 Business Day objection period), it
shall be deemed to have consented to such proposed assignment.

f)
Implied Consent. Notwithstanding anything contained herein, if Popular, BPPR or
any of their respective Controlled Affiliates votes in favor of a transaction
resulting in a proposed assignment and was not compelled to do so as part of a
Dragged Asset Sale or other requirement of the Stockholder Agreement or any
other Group Agreement with respect to securities issued by Holdco or EVERTEC or
any successor or other entity that acquired all or substantially all the assets
of Holdco or EVERTEC or any of their respective successors then it shall be
deemed to have consented to the assignment.

g)
Invalidity of Impermissible Assignments. Any attempted or purported assignment
in violation of this Section 1.5 hereof shall be null and void and the
assignee’s rights assigned pursuant to any assignment made in compliance with
this Section 1.5 will terminate in the event and to the extent of the
termination of this Master Agreement.

h)
BPPR Asset Transfer. If BPPR or any of its Subsidiaries transfers, in a single
transaction or series of related transactions (including in a merger, business
combination, reorganization, or similar transaction (including by operation of
law)) 50% or more of BPPR’s consolidated assets in the Region as of the time of
transfer, or assets that generate 50% or more of BPPR’s consolidated revenues in
the Region for the full twelve-month period ending at the time of transfer, to
any Person, then BPPR shall assign (or cause its applicable Subsidiaries to
assign) to such Person its rights, duties and obligations under this Master
Agreement in respect of the Services provided to the applicable transferors and
shall cause such Person to assume its liabilities under this Master Agreement in
respect of the Services provided to the applicable transferor. For the avoidance
of doubt, no such assignment shall relieve Popular, BPPR or any of their
respective Subsidiaries of their obligations under this Master Agreement to the
extent Popular, BPPR or any of their respective Subsidiaries survive any such
sale of assets, merger, business combination, reorganization, or similar
transaction.

1.6.
Plural, Successors, Assignees, Gender, Days. Unless the context of this Master
Agreement clearly requires otherwise, references to the plural include the
singular and vice versa; references to any Person include such Person’s
permitted successors and assignees; references to one gender, masculine,
feminine, or neuter, include all genders; the term “day” refers to a calendar
day, “including” is not limited but is inclusive; and the words “hereof”,
“herein”, “hereby”, “hereunder” and similar terms in this Master Agreement refer
to this Master Agreement as a whole and not to any



8

--------------------------------------------------------------------------------





particular provision of this Master Agreement, article, paragraph, section,
and/or a subsection, unless otherwise specified.
1.7.
Binding Effect. This Master Agreement and all the provisions hereof will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. The parties hereto intend that this Master
Agreement will not benefit or create any right or cause of action in, or on
behalf of, any Person other than the parties hereto.

1.8.
No Third Party Beneficiaries. Each party intends that this Master Agreement will
not benefit, or create any right or cause of action in or on behalf of, any
Person other than COMPANY, BPPR, and their respective Subsidiaries, and EVERTEC.

1.9.
Entire Agreement. This Master Agreement, the Agreement and Plan of Merger, the
Technology Agreement and other “Ancillary Agreements” (as such term is defined
in the Agreement and Plan of Merger) contain the entire understanding of all
agreements between the parties hereto with respect to the subject matter hereof
and supersede any prior agreement or understanding, oral or written, pertaining
to any such matters, which other agreements or understandings will be of no
force or effect for any purpose. This Master Agreement may not be amended or
supplemented in any manner except by mutual agreement of the parties and as set
forth in a writing signed by the parties hereto or their respective permitted
successors in interest.

1.10.
Interpretation. The general terms and conditions of this Master Agreement and
the Exhibits, Addendums, and Schedules made a part hereof from time to time will
be interpreted as a single document. However, in the event of a conflict between
the general terms and conditions of this Master Agreement and the terms of any
Exhibit, Addendum or Schedule hereto, then the terms of the Schedules, Addendums
and Exhibits will prevail and control the interpretation of the Master Agreement
with respect to the subject matter of the applicable Schedules, Addendums and/or
Exhibits; provided, however, that the specific provisions of each Statement of
Work and other written instructions listed in Schedule 3 to Exhibit B relating
to the term and termination of such Statement of Work and other written
instructions shall be governed in accordance with Schedule 3 to Exhibit B.
Furthermore, in the event of any conflict or inconsistency between this Master
Agreement and any other document referenced herein, regarding the interpretation
of the terms of this Master Agreement, this Master Agreement together with its
Schedules, Addendums, and Exhibits will prevail and control.

1.11
Severability. The parties hereto intend all provisions of this Master Agreement
to be enforced to the fullest extent permitted by law. Accordingly, should a
court of competent jurisdiction determine that the scope of any provision hereof
is too broad to be enforced as written, the parties intend that the court should
reform the provision to such narrower scope as it determines to be enforceable.
If, however, any provision of this Master Agreement is held to be illegal,
invalid, or unenforceable under present or future law, such provision will be
fully severable, and this Master Agreement will be construed and enforced as if
such illegal, invalid, or unenforceable provision were never a part hereof, and
the remaining provisions of this Master Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance.

1.12
Waiver. The tardiness or failure by any of the parties hereto in exercising any
right or privilege pursuant to this Master Agreement will not operate as a
waiver thereof, nor will the exercise of any right by any party serve as an
obstacle to the exercise of any other rights, powers or privileges, or any
portion thereof. The waiver of any breach of any provision under this Master
Agreement by any party will not be deemed to be a waiver of any preceding or
subsequent breach under this Master Agreement. No such waiver will be effective
unless in writing.

1.13
Governing Law. This Master Agreement will be governed by and interpreted in
accordance with the laws of the Commonwealth of Puerto Rico applicable to
contracts made and entirely to be performed therein.

1.14
Trial by Jury. The parties hereby mutually agree that no party, nor any
permitted assignee, successor, heir or Representative thereof, will seek a jury
trial in any lawsuit, proceeding, counterclaim, or any other litigation
procedure based upon or arising out of this Master Agreement, or any related
agreement or instrument among the parties. None of the parties will seek to
consolidate any such action, in which a jury trial has been waived, with any
other action in which a jury trial has not been waived. The provisions of this
section have been fully negotiated by the parties. The waiver contained herein
is irrevocable, constitutes a knowing and voluntary waiver, and will be subject
to no exceptions.

1.15
Dispute Resolution; Arbitration. Except as otherwise provided in writing with
respect to EVERTEC’s failure to achieve or maintain a Service Level (as such
term is defined below), or except as may otherwise be agreed to in writing among
the parties, any dispute, controversy or claim between EVERTEC, on the one hand,
and the Popular Parties and their respective Subsidiaries, on the other, or
against any Representative of one of the parties, related to this Master
Agreement, and any dispute or claim related to the relationship or duties
contemplated hereunder, including the validity of this



9

--------------------------------------------------------------------------------





clause (a “Dispute”) will be resolved in accordance with this Section. Each
party will give written notice (a “Notice of Dispute”) to the others of any
Dispute claimed by it within thirty (30) days of learning of the cause of such a
Dispute. The Notice of Dispute will include a reasonable description of the
basis of the Dispute, including, without limitation, (i) the specific charge or
charges being disputed, (ii) if available and/or applicable, the supporting
documentation that is reasonably required for verification of the charge or
charges, and (iii) any amounts being withheld. Following delivery of a Notice of
Dispute, a Representative of each party will meet and will attempt in good faith
to resolve the Dispute. Any Dispute that remains unresolved for more than twenty
(20) days after the receipt of a Notice of Dispute shall be referred to
designated representatives of the parties hereto who shall negotiate in good
faith to resolve such dispute (the “Resolution Forum”). If a Dispute is not
resolved in the Resolution Forum, the Dispute shall be submitted to the
consideration of a representative from the senior management of EVERTEC who
shall be identified in a written notice delivered to the Popular Parties from
time to time, the Chief Operating Officer, the Chief Financial Officer or the
Chief Information Officer of BPPR and the Chief Operating Officer or the Chief
Financial Officer of Popular. Any Disputes that may remain unresolved for more
than ninety (90) days following the receipt of a Notice of Dispute may be
referred to binding arbitration at the request of any party upon written notice
to the other. Such arbitration proceeding will be administered by the American
Arbitration Association in accordance with the then-current Commercial
Arbitration Rules and will be aired in the Commonwealth of Puerto Rico. The
arbitration will be governed by the United States Arbitration Act, 9 U.S.C. §§
1-16 to the exclusion of any provision of state law inconsistent therewith or
which would produce a different result. A panel of three neutral arbitrators
will determine the Dispute of the parties and render a final award in accordance
with the applicable substantive law. If the Dispute is between EVERTEC, on the
one hand, and one or both of the Popular Parties and their respective
Subsidiaries, on the other hand, each of EVERTEC and the Popular Parties shall
select one neutral arbitrator and, unless those parties agree on a third neutral
arbitrator, such two arbitrators shall select the third arbitrator (subject to
such limitations, if any, mutually agreed by those parties). If the Dispute is
between the Popular Parties, than each of the Popular Parties shall select one
neutral arbitrator and, unless those parties agree on a third neutral
arbitrator, such two arbitrators shall select the third arbitrator (subject to
such limitations, if any, mutually agreed by those parties). Strict
confidentiality will govern the arbitration proceedings, including all
information submitted to the arbitrator and the decision or award entered by the
arbitrator. Any court having jurisdiction may enter judgment upon the award
rendered by the arbitrator. The terms hereof will not limit any obligation of a
party to defend, indemnify or hold harmless another party against court
proceedings or other Losses. The procedures specified in this section will be
the sole and exclusive procedures for the resolution of Disputes among the
parties arising out of or relating to this Master Agreement; provided, however,
that a party may request temporary remedies in a court of law to maintain the
status quo or to protect goods or property until the arbitration has initiated
and the selected arbitrator has had the opportunity to resolve the request for
temporary relief. Each party is required to continue to perform its obligations
under this Master Agreement pending final resolution of any Dispute arising out
of or relating to this Master Agreement, unless to do so would be impossible or
impracticable under the circumstances.
1.16
Cumulative Remedies. Except as otherwise expressly provided, all rights and
remedies provided for in this Master Agreement will be cumulative and in
addition to and not in lieu of any other rights and remedies available to any
party at law, in equity or otherwise and will not serve to exclude the exercise
of any right or remedy provided by law.

1.17
Subcontracting the Services. EVERTEC may subcontract with Third Parties for the
provision of the Services to COMPANY, BPPR and their respective Subsidiaries in
accordance with the outsourcing policies and procedures set forth in Exhibit F
hereto (the “Outsourcing Policy”), and which shall comply with the regulatory
requirements set forth in the FFIEC’s Statement on Risk Management of Outsourced
Technology Services, dated November 28, 2000. EVERTEC may amend or supplement
the Outsourcing Policy in its sole discretion; provided that any outsourcing of
Services will not be subject to the applicable amendment or supplement unless
(a) Popular and BPPR have provided their written consent to the applicable
amendment or supplement or (b) such amendment or supplement is required by Legal
Requirements. Notwithstanding the foregoing, EVERTEC shall remain exclusively
and fully responsible and liable towards COMPANY, BPPR, and their respective
Subsidiaries for the due performance of such Services by such subcontractors and
there shall be no direct relationship whatsoever between COMPANY, BPPR, or their
respective Subsidiaries, on the one hand, and such subcontractors, on the other.
Upon reasonable advance written notice by COMPANY or BPPR, EVERTEC will provide
COMPANY or BPPR, as the case may be, with copies of any documents in EVERTEC’s
possession that are related to EVERTEC’s due diligence and risk analysis of the
Services to COMPANY, BPPR or any of their respective Subsidiaries; provided,
that EVERTEC may redact from such copies information related solely to customers
other than COMPANY, BPPR or their respective Subsidiaries.

1.18
Non-solicitation. COMPANY agrees that, during the period commencing on the
execution of this Master Agreement and ending upon the one (1) year anniversary
of the expiration or termination of this Master Agreement, without the prior
written consent of EVERTEC, COMPANY shall not, and it shall cause its
Subsidiaries not to, directly or indirectly,



10

--------------------------------------------------------------------------------





(i) induce or encourage any employee of EVERTEC to terminate his or her
employment with EVERTEC, (ii) solicit for employment or any similar arrangement
any employee of EVERTEC or (iii) hire or assist any other Person in hiring any
employee of EVERTEC; provided that COMPANY and its Subsidiaries shall not be
restricted from (i) accepting referrals for employment made by a placement
agency or employment service so long as such placement agency or employment
service has not targeted employees of EVERTEC, (ii) making any general
advertisement not targeted at employees of EVERTEC appearing in a newspaper,
magazine, Internet sites or trade publication, or (iii) soliciting or hiring any
person who has not been an employee of EVERTEC for at least 180 days prior to
being solicited or hired by COMPANY or its Subsidiaries and whom neither COMPANY
nor any of its Subsidiaries, subject to clauses (i) and (ii) of the proviso,
have solicited over such 180-day period.
1.19
Prohibition on Publicity. Neither EVERTEC nor the Popular Parties (or their
respective Subsidiaries) may advertise or promote using the name or description
of the other parties or party, respectively, without in each instance the
express written consent of EVERTEC or the Popular Parties, as applicable.

1.20
Business Days and Legal Holidays. Except as expressly agreed to otherwise for a
particular Service, in the event that any action, payment, or time period, under
this Master Agreement, becomes due on a day that is a Legal Holiday, such
action, payment or time period will be performed and/or expire, as applicable,
on the next Business Day immediately following the Legal Holiday.

1.21
Notices. All notices, requests, demands, consents and other communications given
or required to be given under this Master Agreement and under the related
documents will be in writing and delivered to the applicable party at its main
office or any other place as designated by each party in writing.

1.22
Incorporation. All Exhibits, Schedules, Addendums, certificates, agreements and
other documents attached hereto and to which reference is made herein are
incorporated by reference as if fully set forth herein.

1.23
Headings. The headings used in this Master Agreement are inserted for purposes
of convenience of reference only and will not limit or define the meaning of any
provisions of this Master Agreement.

1.24
Language. This Master Agreement has been executed in the English language and
all Exhibits, Addendums and Schedules to this Master Agreement shall be in
English, except that any Addenda in effect prior to the date hereof may be in
Spanish.

1.25
Counterparts. This Master Agreement may be executed in any number of
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

1.26
Representations and Warranties. EVERTEC, COMPANY and BPPR each represent and
warrant that (i) it has the power and authority to grant the rights and perform
the obligations to which it commits herein; (ii) the execution of this Master
Agreement by the person representing it will be sufficient to render the Master
Agreement binding upon it; (iii) except for consents, approvals, waivers and
authorizations relating to COMPANY’s right to assign, or EVERTEC’s right to
assume or otherwise make use or benefit from, any license that is (a) the
subject of Section 5.25 of the Agreement and Plan of Merger or (b) set forth in
a Company IP Agreement (as that term is defined in the Agreement and Plan of
Merger), in each case, to use Third Party Intellectual Property (such licenses
the “Merger IP Licenses”) that has not been obtained by EVERTEC as of the
Effective Date, neither its performance hereunder nor the exercise by the other
parties of rights granted by the warranting party hereunder will violate any
applicable laws or regulations, or the legal rights of any Third Parties, or the
terms of any other agreement to which the warranting party is or becomes a
party; and (iv) it has and will maintain an adequate system of internal controls
and procedures for financial reporting. Each party is separately responsible for
ensuring that its performance and grant of rights do not constitute any such
violation during the term of this Master Agreement. Each of the foregoing
representations and warranties and any other representations and warranties made
throughout this Master Agreement will be deemed provided by the parties on the
Effective Date hereof and will be continuous in nature throughout the life of
this Master Agreement.

1.27
Specific Performance. COMPANY and EVERTEC agree that if an act or omission of
one of the Popular Parties or any of their respective Subsidiaries, on the one
hand, or EVERTEC, on the other hand, results in a breach of Section 1.5(h),
Section 1.18, Section 2.1(b), Section 2.8, Section 2.9, Section 2.10, Article 5
or Article 6, EVERTEC or the Popular Parties, as applicable, will be irreparably
damaged, no adequate remedy at law would exist and damages would be difficult to
determine, and that EVERTEC or one of the Popular Parties, as applicable, shall
be entitled to an injunction or injunctions to prevent such breach, and to
specific performance of the terms of Section 1.5(h), 1.18, Section 2.1(b),
Section 2.8, 2.9, Section 2.10, Article 5 or Article 6, as the case may be, in
addition to any other remedy at law or equity, without having to post bond or
any financial undertaking.



11

--------------------------------------------------------------------------------





1.28
Limitation of Actions. No action, regardless of form, arising out of any claimed
breach of this Master Agreement or the Services provided hereunder, may be
brought by any party more than two (2) years after such party has obtained
actual knowledge of the cause of action or after the statute of limitations
prescribed by Puerto Rico law, whichever is less.

1.29
Additional Assurances. The parties covenant and agree that subsequent to the
execution and delivery of this Master Agreement and without any additional
consideration, each will execute and deliver any further legal instruments and
perform any acts that are or may become necessary to effectuate the purposes of
this Master Agreement.

1.30
No BPPR Guarantee. The parties acknowledge and agree that notwithstanding
anything to the contrary contained in this Master Agreement, BPPR is party to
this Master Agreement only to the extent that it receives Services from EVERTEC,
and BPPR shall be liable to EVERTEC only for the performance of its (and its
Subsidiaries’) duties, obligations and payments under this Master Agreement.
BPPR shall not guarantee or otherwise be liable for the performance of any
duties, obligations or payments of any of BPPR’s Affiliates (other than BPPR
itself and BPPR’s Subsidiaries) or for the performance of any duties,
obligations or payments of Popular or Popular’s Subsidiaries arising under this
Master Agreement.

1.31
EVERTEC Change of Control.



a)
EVERTEC Change of Control. Popular and BPPR shall have the right, subject to
Section 1.31(c), to terminate this Master Agreement up to 30 days following the
later of (i) the occurrence of an EVERTEC Change of Control or (ii) the date on
which EVERTEC provides Popular and BPPR written notice that an EVERTEC Change of
Control has occurred or is likely to occur (provided that if EVERTEC has not
satisfied its obligations pursuant to Section 1.31(b) and that Popular or BPPR
asserts such failure prior to the expiration of the 30-day period then such
30-day period shall be tolled until EVERTEC satisfies its obligations under
Section 1.31(b) and provided further that if an EVERTEC Change of Control
occurs, and EVERTEC fails to provide Popular and BPPR written notice thereof
within 30 days thereof, then Popular and BPPR shall have an unqualified right to
terminate this Agreement), unless (w) the Person or Group of Persons proposing
to engage in such proposed EVERTEC Change of Control transaction (the “Control
Acquirer”) is identified to Popular by EVERTEC at least 30 Business Days prior
to such proposed EVERTEC Change of Control; (x) neither the Control Acquirer nor
any of its Affiliates is engaged, directly or indirectly, in the banking,
securities, insurance or lending business, from which they derive aggregate
annual revenues from Puerto Rico in excess of $50 million unless none of them
has a physical presence in Puerto Rico that is used to conduct any such
business; (y) EVERTEC (or its successor, as applicable) will be Solvent
immediately after and giving effect to such proposed EVERTEC Change of Control;
and (z) EVERTEC (or its successor, as applicable), after the proposed EVERTEC
Change of Control, will be capable of providing the Services at the level of
service that is required under this Master Agreement; provided further that if
Popular, BPPR or any of their respective Controlled Affiliates votes in favor of
the transaction resulting in the EVERTEC Change of Control or Transfers (other
than a Transfer in the context of a merger, business combination,
reorganization, recapitalization or similar transaction) any equity securities
in connection with the transaction resulting in the EVERTEC Change of Control
and, in either case, was not compelled to do so as part of a Drag-Along
Transaction, a Dragged Asset Sale or other requirement of the Stockholder
Agreement or any other Group Agreement with respect to Holdco, EVERTEC or any
successor or other entity holding all or substantially all the assets of EVERTEC
and its Subsidiaries, then such termination right shall not apply



b)
Cooperation. EVERTEC shall use its reasonable best efforts to cooperate with
Popular and BPPR in evaluating whether any proposed EVERTEC Change of Control
would be in compliance with the requirements of this Section 1.31 including the
ability of Assignee Sub or Asset Acquirer, as applicable, to comply with the
terms of this Master Agreement, including, in each case, by providing any
non-confidential information regarding the purposes and plans in connection with
such proposed EVERTEC Change of Control other than information that would create
any potential liability under Legal Requirements, violate any confidentiality
obligation, or that reasonably would be expected to result in the waiver of any
attorney-client privilege.



c)
Notice of Objection. If EVERTEC provides at least 30 days’ written notice to
Popular and BPPR prior to an EVERTEC Change of Control, BPPR and/or Popular
shall notify EVERTEC in writing within 15 Business Days following receipt of
EVERTEC’s notice of the proposed EVERTEC Change of Control of any objection to
any proposed EVERTEC Change of Control on the basis that it does not satisfy the
criteria set forth in clauses (w) through (z) of Section 1.31(a) (unless EVERTEC
has failed to satisfy its obligations pursuant to Section 1.31(b) and Popular or
BPPR asserts such failure prior to the expiration of the 15 Business Day
objection period, in which case such 15 Business Day objection period shall be
tolled until



12

--------------------------------------------------------------------------------





EVERTEC satisfies its obligations pursuant to Section 1.31(b)). If BPPR or
Popular fails to timely object to such proposed assignment (taking into account
any tolling of the 15 Business Day objection period), it shall be deemed to have
consented to such proposed EVERTEC Change of Control and waived its right of
termination under Section 1.31(a).


ARTICLE TWO – THE SERVICES


2.1
Services.



a)
EVERTEC will provide to COMPANY, BPPR, and their respective Subsidiaries the
Services which are listed in Exhibit B, attached hereto, including the
additional descriptions of certain of such Services in the document Application
Processing Base Prices Details included as Schedule 1 to Exhibit B.



b)
Each of COMPANY and BPPR agrees to, and to cause each of its respective
Subsidiaries to, receive the Services provided on the date hereof as set forth
on Exhibit B (to the extent a Service is provided by EVERTEC to COMPANY, BPPR,
or their respective Subsidiaries prior to the date hereof and continuing on the
date hereof (except for a Service that relates to a non-recurring, definitive
project), such Service shall be added to Exhibit B), including any change,
modification, enhancement or upgrade of such Services in accordance with
Sections 2.6 and 2.7 (collectively, the “Exclusive Services”), on an exclusive
basis from EVERTEC. Subject to the terms of this Master Agreement, COMPANY,
BPPR, and their respective Subsidiaries shall not, without the prior written
consent of EVERTEC, use a Third Party to provide any of the Exclusive Services
and COMPANY, BPPR, and their respective Subsidiaries shall not perform any of
the Exclusive Services themselves or through their Subsidiaries (other than
through EVERTEC); provided, however, that upon a Release Event (as such term is
defined under the Technology Agreement), COMPANY, BPPR, and their respective
Subsidiaries shall have the right, in accordance with the terms of the
Technology Agreement, to (i) provide for themselves or (ii) use an Affiliate of
COMPANY, BPPR and their respective Subsidiaries or a Third Party to provide, an
Exclusive Service or Exclusive Services to which such Release Event relates.
Such right of COMPANY, BPPR and their respective Subsidiaries to provide an
Exclusive Service or Exclusive Services to themselves or to use an Affiliate or
Third Party for the provision of the applicable Exclusive Service or Exclusive
Services shall immediately cease upon (i) EVERTEC properly exercising its
Clawback Right (as that term is defined in the Technology Agreement) or (ii) the
rendering of a arbitral decision in accordance with Section 9.1 of the
Technology Agreement pursuant to which it is determined that a Release Event did
not occur.



c)
If EVERTEC and the Popular Parties, or any of their respective Subsidiaries,
agree from time to time upon terms and prices for certain Services, then
EVERTEC, on the one hand, and the Popular Parties or any of their appropriate
respective Subsidiaries, on the other hand, will execute a separate addendum
(each, a “Service Addendum”) setting forth the mutually agreed upon terms and
prices for such Services. Each such Service Addendum will be incorporated and,
to the extent not incompatible, will be subject to the terms and conditions of
this Master Agreement. Nothing herein will be interpreted as imposing an
obligation upon EVERTEC to develop new Services, or upon COMPANY, BPPR, or any
of their respective Subsidiaries to acquire any additional Services from
EVERTEC. The parties agree that regardless if a Service is set forth in a
Service Addendum or not, the pricing relative to any and all Services will be
set forth in Exhibit B, which will serve as a master list of the Services and
corresponding pricing. The parties agree that Exhibit B will be reviewed and
updated on an ongoing basis following the Effective Date hereof. Any changes to
Exhibit B shall be agreed to by both parties by executing an amended and
restated Exhibit B clearly denoting the date any such changes become effective;
provided that EVERTEC may amend Exhibit B upon notice to, but without the
consent of, the Popular Parties in order to reflect the price adjustments
provided in Section 3.1(b), or any change, modification, enhancement or upgrade
of the Services permitted pursuant to Section 2.1(b), but for the avoidance of
doubt subject to the consent requirements of Sections 2.6 and 2.7.



d)
The Service Addenda set forth in Schedule 2 to Exhibit B are hereby incorporated
into this Master Agreement by this reference.



e)
Each Statement of Work (“SOW”) pursuant to which EVERTEC provides Services(s) to
COMPANY, BPPR and/or their respective Subsidiaries as of the date hereof (except
for any SOW that relates to a non-recurring definitive project) is set forth in
Schedule 3 to Exhibit B and is hereby incorporated into this Master Agreement.





13

--------------------------------------------------------------------------------





f)
Each SOW to be entered into after the date of this Master Agreement, pursuant to
which EVERTEC shall provide Services(s) to COMPANY, BPPR and/or their respective
Subsidiaries after the date hereof shall be set forth in Schedule 4 to Exhibit B
and shall be incorporated into this Master Agreement.



g)
Notwithstanding anything to the contrary herein, COMPANY, BPPR, and their
respective Subsidiaries shall not be obligated (i) to receive any service or
product from EVERTEC that is not an Exclusive Service, or (ii) to grant a Right
of First Refusal with respect to any service or product, that is outside the
scope of the business of EVERTEC.



2.2
Service Personnel. EVERTEC agrees that it will use its Best Efforts to assign
qualified, adequately trained, and efficient professionals and personnel who
will use their Best Efforts to discharge their obligations under this Master
Agreement in an efficient and timely manner and to exercise reasonable care in
performing the Services subject to the terms and conditions of each Service.



2.3
Service Level Agreement. The Services will be rendered in a commercially
reasonable manner, in accordance with the performance standards and service
levels applicable to the Service in question, generally accepted industry
practices and procedures used in performing services of a like-kind to the
Services but no less than with the same degree of care and diligence practiced
prior to the date hereof (the “Service Levels”). Unless agreed to otherwise in
writing by the parties, all Service Levels will be subject to the general terms
and conditions of the Service Level Agreement attached hereto as Exhibit C
(together with Schedule 1 to Exhibit C, the “Service Level Agreement”), which
was entered into under, and incorporated into, the 2010 MSA and is further
incorporated into this Master Agreement by reference. Furthermore, the parties
agree that EVERTEC’s performance levels and procedures for Services for which no
Service Level or procedures have been expressly defined shall be no less than
the performance levels and procedures prior to the date hereof or, to the extent
any such Services have not been provided to COMPANY, BPPR, and their respective
Subsidiaries prior to the date hereof, such Services shall be provided at
Service Levels that are at least consistent with then prevailing industry
standards or as mutually agreed to by the parties. The parties agree that
regardless if a Service is set forth in a Service Addendum or not, if the
Service is subject to Service Levels, such Service Levels will be set forth in
Schedule 1 of the Service Level Agreement which will serve as a master list of
all Service Levels applicable to the Services COMPANY, BPPR, and their
respective Subsidiaries receive hereunder. The parties agree that Schedule 1
will be reviewed and updated on an ongoing basis following the Effective Date
hereof. Any changes to the Service Levels set forth in Schedule 1 shall be
agreed to by the parties by executing an amended and restated Schedule 1 clearly
denoting the date any such changes become effective. The parties agree that they
shall negotiate in good faith with respect to any disputes arising from the
updating of Schedule 1.



2.4
Reports and Errors.



a)
COMPANY and BPPR will be responsible for reviewing and reconciling, the reports,
statements, files, and any notice, correspondence or communication
(collectively, the “Reports”) it or its Subsidiaries receives from EVERTEC and
each of Company and BPPR agrees to exercise Best Efforts to do so in a
commercially reasonable time period taking into account any deadlines imposed by
any Legal Requirements.



b)
Each of COMPANY and BPPR shall exercise Best Efforts to detect and report errors
and/or discrepancies (“Errors”) in the Reports received from EVERTEC within a
commercially reasonable time period taking into account any deadlines imposed by
any Legal Requirements.



c)
The notice given by COMPANY or BPPR to EVERTEC shall specify and describe the
Errors detected by COMPANY or BPPR, as the case may be, and the parties shall
use their respective Best Efforts and cooperate with each other to obtain and/or
provide to each other any available information that may be necessary, relevant
and/or useful to identify the cause of any Errors and correct and resolve such
Errors.



d)
EVERTEC shall exercise Best Efforts to correct, resolve and/or reprocess the
Errors reported to EVERTEC by COMPANY or BPPR within a commercially reasonable
time period.



e)
Any party may require that any controversy related to or arising under the
provisions of this Section 2.4 be processed as a Dispute pursuant to Section
1.15, but in such case the Dispute shall be immediately addressed by each
party’s Representative negotiating in good faith without having to comply with
the Dispute Notice and time periods set forth in Section 1.15.









14

--------------------------------------------------------------------------------





2.5     Specifications for Services.


a)
Based on COMPANY’s and BPPR’s instructions, EVERTEC will establish the
processing parameter settings, features and options (collectively, the
“Specifications”) for the Services that will apply to COMPANY, BPPR, and their
respective Subsidiaries (including all control and verification mechanisms
utilized in each processing function related to the Services).



b)
The parties agree that unless otherwise agreed to in writing by the parties, the
Specifications will be derived from or in compliance with the respective terms
and conditions established or documented by the parties using means such as, but
not limited to: (i) electronic systems used to register service requests; (ii)
operational manuals of COMPANY, BPPR, or their respective Subsidiaries provided
to EVERTEC; (iii) SOWs; (iv) service standard forms provided by COMPANY, BPPR
and/or a Client to EVERTEC; and (v) any other written instructions that may be
provided by COMPANY or BPPR to EVERTEC from time to time; provided, that in the
event any Specification is documented by the parties pursuant to clauses (i) -
(v) in this Section 2.5 and such Specification relates to a recurring Service
(as opposed to a definitive project), Exhibit B shall be amended to include such
Specification and the corresponding fee agreed to by the parties.



c)
COMPANY will certify and approve all Specifications and modifications thereof
before their activation in the production environment. EVERTEC will perform
system processing and provide the Services in accordance with the
Specifications.



d)
COMPANY will ensure that, throughout the Term of this Master Agreement, all
communications networks and devices used by it in receiving the Services under
this Master Agreement, including the Internet and any virtual private network,
will conform to the Specifications as are agreed to by the parties from time to
time.



e)
Should the Specifications call for the use of software owned by or under license
to EVERTEC, or should EVERTEC be required to procure hardware, software or other
items in order to perform the Services in accordance with the Specifications,
(i) COMPANY, BPPR, or one of their respective Subsidiaries may subscribe to a
separate license agreement for such software; and/or (ii) EVERTEC will pass
through and assign to COMPANY, BPPR, or one of their respective Subsidiaries all
warranties provided by the manufacturer(s) and/or licensor(s) of such items;
provided, however that all disclaimers and/or limitations of liabilities
relating to such software, hardware or other items will be deemed extended to
include EVERTEC.



2.6     Modifications to Services.


a)
Subject to Section 8.2, EVERTEC reserves the right to change, modify, enhance or
upgrade the manner in which it renders the Services, at any time, provided,
however, that any change, modification, enhancement or upgrade does not
adversely affect the functionality of the Services, the fees for such Service
and/or the agreed upon Service Levels, as applicable, and provided that (i)
EVERTEC provides written notice of such modification to COMPANY and BPPR at
least forty-five (45) days prior to implementation of any such change,
modification, enhancement or upgrade, (ii) such notice describes in reasonable
detail the change, modification, enhancement or upgrade to be made by such
modification and EVERTEC promptly answers any reasonable inquiries of COMPANY,
BPPR, or one of their respective Subsidiaries regarding such change,
modification, enhancement or upgrade and (iii) neither COMPANY nor BPPR delivers
a written notice to EVERTEC prior to such implementation that it reasonably
believes that such change, modification, enhancement or upgrade would be likely
to adversely affect its or one of its Subsidiaries’ compliance with applicable
Legal Requirements.



b)
Any change, modification, enhancement or upgrade requested or required by
COMPANY or BPPR that is not a Mandatory Enhancement or a Supplemental Mandatory
Enhancement (a “Requested Enhancement”) will require written notice to EVERTEC.
Upon receipt of such notice, EVERTEC will exercise Best Efforts to prepare and
present to COMPANY or BPPR, as soon as possible, a written estimate of the costs
for the Requested Enhancement and any adjustment in fees that may be necessary
as a result thereof. EVERTEC’s Best Efforts will take into consideration the
business needs of COMPANY, BPPR, and their respective Subsidiaries and any
timeframes for implementation related thereto. The parties will have a period of
thirty (30) days following the receipt of the estimate to negotiate in good
faith any costs and/or price adjustments. Should the parties be unable to arrive
at mutually agreed upon costs and/or price adjustments within such thirty (30)
day time period, the changes will not be developed by EVERTEC and



15

--------------------------------------------------------------------------------





this Master Agreement will continue in full force in effect under the then
current terms and conditions; provided, however, notwithstanding anything to the
contrary contained in this Master Agreement, COMPANY, BPPR, and their respective
Subsidiaries may, subject to the terms and conditions of the Technology
Agreement, have such changes developed by another contractor of COMPANY, BPPR,
or one of their respective Subsidiaries. In cooperation with such contractor,
EVERTEC will implement the developed changes into the Services.


2.7     Mandatory Enhancements.
    
a)
Subject to Section 8.2, EVERTEC will provide change, modification, enhancement
or upgrade to certain Services to ensure that those Services permit COMPANY,
BPPR, or their respective Subsidiaries to comply with mandatory changes in
COMPANY’s, BPPR’s, or their respective Subsidiaries’ Legal Requirements (the
“Mandatory Enhancements”).



b)
EVERTEC shall consult with COMPANY and BPPR, as well as other EVERTEC customers
affected by the relevant Mandatory Enhancement, regarding the interpretation of
the relevant Legal Requirements as well as the strategy for implementation of
the Mandatory Enhancement. Ultimately, the design and implementation of the
Mandatory Enhancement shall be based on EVERTEC’s reasonable interpretation of
the relevant Legal Requirement and its understanding of the Services affected
thereby.



c)
EVERTEC may charge COMPANY or BPPR at the time and material rates set forth in
Exhibit B, as applicable, for development hours expended on Mandatory
Enhancements for COMPANY, BPPR, or any of their respective Subsidiaries on a
prorated basis. The costs will be proportionately allocated among EVERTEC’s
affected customers. Any such charges shall be disclosed to COMPANY and BPPR as
soon as reasonably possible following the consultations described in Section
2.7(b), including a description of how they are to be calculated and allocated
among COMPANY, BPPR, and their appropriate respective Subsidiaries, on the one
hand, and EVERTEC’s other affected customers, on the other. If COMPANY or BPPR
can reasonably demonstrate that it or its applicable Subsidiary is not subject
to the Legal Requirement that is the subject of a given Mandatory Enhancement,
COMPANY, BPPR, and their appropriate respective Subsidiaries shall not be
charged any development fees for such enhancement.



e)
In the event that COMPANY, BPPR or any of their respective Subsidiaries requests
other changes, modifications, enhancements or upgrades to the Services that are
different from or in addition to, but requested in connection with, Mandatory
Enhancements (the “Supplemental Mandatory Enhancements”), then, provided EVERTEC
agrees to make such changes, modifications, enhancements or upgrades (which
agreement shall not be unreasonably withheld), COMPANY, BPPR or any of their
Subsidiaries that request a Supplemental Mandatory Enhancement, shall be charged
a development fee at the time and material rates specified in Exhibit B, as
applicable. EVERTEC may charge COMPANY, BPPR or any of their Subsidiaries that
request a Supplemental Mandatory Enhancement, an ongoing usage fee for any new
Service resulting from (i) Mandatory Enhancements to the extent charged its
other customers, or (ii) Supplemental Mandatory Enhancements.



2.8     Non-Circumvention Covenants.
    
a)
EVERTEC agrees that it shall not directly initiate or procure any negotiations
or contacts with any Client that are designed or intended to:

(i) induce, cause, or propose to any Client to terminate any of the accounts
and/or any other business relationships such Client may have with COMPANY, BPPR,
or any of their respective Subsidiaries (including but not limited to accounts
or relationships for which COMPANY, BPPR, or their respective Subsidiaries shall
have engaged EVERTEC to provide any of the Services); or
(ii) induce, cause, or propose to any Client to seek to transfer such accounts
and/or business relationships from COMPANY, BPPR, or their respective
Subsidiaries to another Person.


b)
The Popular Parties agree that they shall not, nor cause any of their respective
Subsidiaries to, directly initiate or procure any negotiations or contacts with
any of EVERTEC’s clients or service providers that are designed or intended to:

(i) induce, cause, or propose to any such client or service provider to (A)
terminate any of the accounts and/or any other business relationships such
client may have directly with EVERTEC, as applicable or (B) modify the terms of
such client’s or service provider’s agreement(s) with EVERTEC in a manner that
is adverse to EVERTEC, or
(ii) induce, cause, or propose to any such client or service provider of EVERTEC
to (A) reduce or curtail


16

--------------------------------------------------------------------------------





the amount or type of services or goods that EVERTEC provides, sells or receives
from or to such client or service provider, (B) reduce the amount of business
with, prices paid to, or revenue from, a client, (C) increase the prices paid by
a service provider or (D) seek to transfer such accounts and/or business
relationships from EVERTEC to another Person; provided, that the mere fact that
COMPANY, BPPR, or one of their respective Subsidiaries shall have engaged
EVERTEC to provide any of the Services to its Clients will not cause such
Clients to be considered “clients” or “accounts” and/or “business relationships”
of EVERTEC for purposes of this Section.


c)
Nothing in this Section 2.8 shall be interpreted to preclude or prevent either
party from (i) distributing marketing materials on its products and services to
the general public; or (ii) responding to requests for products and services
from the other party’s respective clients or other Persons, but, in the case of
EVERTEC, subject to the limitations imposed under Section 2.9(a). In addition,
nothing in paragraphs (a) or (b) of this Section shall be interpreted to
preclude or prevent EVERTEC from entering into any agreement with a Person in
the same industry or a similar industry which offers similar products or
services as COMPANY (a “Competitor”) pursuant to which such Competitor will
provide to its clients any one or more services similar to the Services;
provided, however, that EVERTEC in its dealings with such Competitor shall at
all times comply with its confidentiality obligations under this Master
Agreement. Nothing in this Section 2.8 shall be deemed to apply to services of
the type provided pursuant to the Independent Sales Organization Sponsorship and
Services Agreement between BPPR and EVERTEC or services of the type typically
provided by Independent Sales Organizations to merchants.



2.9     Non-Compete Covenants.


a)
Notwithstanding the provisions of Section 2.8, EVERTEC agrees that, without
Popular’s, or its relevant Subsidiary’s, prior written consent, it shall not
offer, provide or market any of the Restricted Payment Processing Services (as
defined below) to any of the Strategic Clients (as defined below). Furthermore,
the parties agree that they shall cooperate with each other to provide, offer
and market the Restricted Payment Processing Services to Strategic Clients. In
the event COMPANY, BPPR, and all of their respective Subsidiaries cease to offer
any service included in the definition of “Restricted Payment Processing
Services” to any of its Clients, such service shall no longer be included in the
list of Restricted Payment Processing Services and EVERTEC shall be permitted to
offer such service without any restriction.

    
b)
For purposes of this Section:



1. “Restricted Payment Processing Services” means the payment processing
services that are currently being offered by COMPANY, BPPR, or one of their
respective Subsidiaries to Clients, and that are listed below.
(i)Multi Merchant Pay
(ii)Call Center Pay
(iii)Kiosk
(iv)Check-Out Payment
(v)PER/PER WEB
(vi)Lockbox Retail/Wholesale
(vii)Telepago Online
(viii)IVRU
    
2. “Strategic Clients” means the Clients listed in Exhibit D to this Master
Agreement, which shall be subject to the provisions of this Section so long as
such Clients maintain an account and/or business relationship with COMPANY,
BPPR, or one of their respective Subsidiaries. Exhibit D may be amended only
with the prior written consent of Popular and EVERTEC.


2.10     Right of First Refusal.


a)
For purposes of this Section the following terms shall have the corresponding
meanings:

1. “COMPANY New Service” means a new service or product created or developed
independently by COMPANY, BPPR, or one of their respective Subsidiaries.
2. “Development Project” means the implementation of any development,
maintenance, enhancement, modification or other technology projects related to
the Services.
3. “EVERTEC New Service” means a new service or product created or developed by
EVERTEC internally or by a Third Party unless such service or development is
created by, or at the specific request of an EVERTEC client other than COMPANY,
BPPR, or one of their respective Subsidiaries.


17

--------------------------------------------------------------------------------





4. “Exercise Notice” means notification by Grantee to Grantor of its desire to
exercise its Right of First Refusal for a Special Service Project.
5. “Grantor” means the party granting the Right of First Refusal.
6. “Grantee” means the party receiving the Right of First Refusal.
7. “Notice of Intent” means notification by Grantor to Grantee of its intent to
implement a Special Service Project.
8. “Option Period” means the period of thirty (30) days following receipt of the
Notice of Intent, during which Grantee must deliver its Exercise Notice to
Grantor.
9. “Outsourced Processing Service” means the services provided under the
Outsourced Processing Contracts.
10. “Right of First Refusal” means the right of the Grantee to be given an
opportunity before any other Person to accept or reject an offer.
11. “Special Service Project” means collectively and individually, Development
Projects, COMPANY New Services, EVERTEC New Services and Outsourced Processing
Service.


b)
Each of EVERTEC, on the one hand, and the Popular Parties and their respective
Subsidiaries, on the other hand, shall grant to EVERTEC or the Popular Parties,
as applicable, a Right of First Refusal under the following circumstances:

1. Should COMPANY, BPPR, or one of their respective Subsidiaries intend to (i)
implement any Development Project, or (ii) create or offer a COMPANY New
Service; or
2. Subject to Section 2.1(e), should EVERTEC intend to create or offer an
EVERTEC New Service.
3. Should COMPANY, BPPR, or one of their respective Subsidiaries intend to
extend or renew any of the Outsourced Processing Contracts or enter into a new
agreement to provide any portion of the Outsourced Processing Services.


c)
Upon occurrence of any one of the circumstances listed in paragraph (b), Grantor
will send Grantee a Notice of Intent.



d)
If Grantee determines it will exercise its Right of First Refusal, Grantee must
send Grantor its Exercise Notice within the Option Period.



e)
Upon Grantor’s receipt of Grantee’s Exercise Notice, the parties will
immediately commence good faith negotiations to enter into a definitive
agreement for the Special Service Project to be incorporated hereunder as a
Service Addendum stating the mutually agreed upon terms and prices for such
Services.



f)
Grantor will be entitled to negotiate the Special Service Project with a Third
Party and Grantee’s Right of First Refusal will be deemed terminated should one
of the following circumstances occur:

1. Grantee notifies Grantor that it will not exercise its Right of First
Refusal;
2. Grantee fails to exercise its Right of First Refusal within the Option
Period;
3. The parties are unable to reach an agreement by the fiftieth (50th) day
following the date of the Exercise Notice; provided, however, that in such case,
the terms and conditions for the Special Service Project as offered by or to a
Third Party must be as favorable or better to the Grantee than those proposed
during the negotiations between the parties; or
4. This Master Agreement is terminated in accordance with Article Nine herein.


g)
In the event that EVERTEC decides not to exercise its Right of First Refusal
within the Option Period and COMPANY, BPPR, or one of their respective
Subsidiaries contracts the Development Project or COMPANY New Service to a Third
Party, COMPANY and BPPR acknowledge and agree that EVERTEC will not be liable
for any errors to or impact on the Services as a result of the work performed by
such Third Party and will have no obligation under this Master Agreement to
correct such errors or impact, unless otherwise agreed to by the parties.



h)
In furtherance of Section 2.10(b)(3), within a sufficient period of time before
the expiration of any of the Outsourced Processing Contracts, COMPANY, BPPR, and
their appropriate respective Subsidiaries shall provide EVERTEC and its
Representatives with access to COMPANY, BPPR, and/or their appropriate
respective Subsidiaries’ personnel, documents and Company Data related to such
Outsourced Processing Contracts, in each case to the extent permitted under and
subject to Legal Requirements and contracts with Third Parties and as is
reasonably necessary for EVERTEC to evaluate the Outsourced Processing Services
and make a bona fide proposal to offer the Outsourced Processing Services.

    




18

--------------------------------------------------------------------------------







2.11    Equipment.
    
a)
EVERTEC will retain all right, title or interest in any EVERTEC equipment
supplied to COMPANY, BPPR, or any of their respective Subsidiaries as part of
the Services (“EVERTEC Equipment”), and no ownership rights in such EVERTEC
Equipment will transfer to COMPANY, BPPR, or any of their respective
Subsidiaries. COMPANY, BPPR, and their respective Subsidiaries will, as
applicable, provide a suitable and secure environment, free from environmental
hazards, and electric power for such EVERTEC Equipment located in premises
operated or controlled by COMPANY, BPPR, or one of their respective
Subsidiaries, and will keep the EVERTEC Equipment free from all liens, charges,
and encumbrances. COMPANY, BPPR, and their respective Subsidiaries, as
applicable, will bear the risk of loss of or damage to EVERTEC Equipment
(ordinary wear and tear excepted) from any cause except to the extent caused by
EVERTEC or its suppliers. COMPANY, BPPR, and their respective Subsidiaries agree
that they will not remove, relocate, modify, or interfere with EVERTEC
Equipment, or attach EVERTEC Equipment to non-EVERTEC equipment without prior
written authorization from EVERTEC.



b)
Title to and risk of loss of any equipment purchased from EVERTEC will pass to
COMPANY, BPPR, or their respective Subsidiaries as of delivery, upon which date
EVERTEC will have no further obligations of any kind with respect to such
purchased equipment, except as set forth in a document executed by the
appropriate parties.



c)
All ownership or leasehold interest in a party’s facilities, and associated
equipment used in connection with the Services, will at all times remain with
that party. If any equipment of COMPANY, BPPR, or any of their respective
Subsidiaries (“COMPANY Equipment”) is used to provide the Services, COMPANY,
BPPR, or their appropriate respective Subsidiaries, will grant EVERTEC a
non-transferable and non-exclusive license to use such COMPANY Equipment in the
manner necessary to provide the Services, except as otherwise may be provided in
writing.



2.12     Import/Export Control.


a)
The parties acknowledge that equipment, products, software, and technical
information (including, but not limited to, technical assistance and training)
provided under this Master Agreement may be subject to import or export laws,
conventions or regulations, and any use or transfer of the equipment, products,
software, and technical information must be in compliance with all such laws,
conventions and regulations. The parties will not use, distribute, transfer, or
transmit the equipment, products, software, or technical information (even if
incorporated into other products) except in compliance with such laws,
conventions and regulations. If requested by either party, the other party
agrees to sign written assurances and other documents as may be required to
comply with such laws, conventions and regulations.



b)
In the event any necessary import or export license cannot be obtained within
six (6) months after making an application, no party will have further
obligations with respect to providing or purchasing and, if applicable, COMPANY,
BPPR, or one of their respective Subsidiaries will return the equipment,
products, software, or technical information that is the subject matter of the
unsuccessful application.



2.13
Business Continuity/Disaster Recovery Plan and Disaster Recovery Services
Addendum. Each party acknowledges that it is responsible for maintaining in
effect at all times an appropriate Business Continuity/Disaster Recovery Plan
(the “Plan”). EVERTEC warrants that its Plan addresses the continuation of the
services it provides to its clients as specified therein, if an Event threatens
to impair or disrupt EVERTEC’s delivery of such services. Furthermore, the
parties agree that:



a)
Throughout the Term of this Master Agreement, EVERTEC will maintain its Plan in
compliance with applicable Legal Requirements.



b)
EVERTEC agrees to exercise Best Efforts to resume the Affected Services (as that
term is defined in the Disaster Recovery Services Addendum) within the Recovery
Time Objectives established in the Disaster Recovery Services Addendum.



c)
Upon COMPANY’s or BPPR’s reasonable request, EVERTEC shall make available to
COMPANY and/or BPPR, for the purpose of responding to questions concerning the
Plan and the Disaster Recovery Service Addendum, one or more representatives who
are knowledgeable about such Plan and Disaster Recovery Se



19

--------------------------------------------------------------------------------





rvice Addendum, the manner in which it is tested and the manner in which it
would be implemented upon the occurrence of an Event.


d)
EVERTEC shall cooperate with COMPANY, BPPR and their respective Subsidiaries on
any regulatory review of the Plan and/or the Disaster Recovery Services
Addendum. In the event COMPANY or BPPR determines that Legal Requirements
necessitate additional disaster recovery services and/or modifications to the
existing Plan and/or Disaster Recovery Services Addendum, (1) EVERTEC agrees to
cooperate with COMPANY, BPPR and their respective Subsidiaries to resolve any
issues raised by COMPANY, BPPR or one of their respective Subsidiaries and/or in
assuring that the Plan and the Disaster Recovery Services Addendum complies with
the Legal Requirements and (2) COMPANY, BPPR, or one of their respective
Subsidiaries shall be charged a development fee at the time and material rates
specified in Exhibit B, as applicable and EVERTEC may charge COMPANY, BPPR, or
one of their respective Subsidiaries an ongoing usage fee for any new Service
that results from the modifications requested in accordance with this Section
2.13.



ARTICLE THREE - PAYMENT FOR SERVICES


3.1    Fees.


a)
In consideration for EVERTEC providing COMPANY, BPPR, and their respective
Subsidiaries the Services, each of COMPANY and BPPR agrees to pay, or cause one
of its respective Subsidiaries to pay, EVERTEC the corresponding fees set forth
in Exhibit B, subject to adjustment as set forth in Section 3.1(b). The parties
agree that regardless if a Service is set forth in a Service Addendum or not,
the pricing relative to any and all Services will be set forth in Exhibit B,
which will serve as a master list of the Services and corresponding pricing. The
parties agree that Exhibit B will be reviewed and updated on an ongoing basis
following the Effective Date hereof. Any changes to the fees set forth in
Exhibit B (other than the adjustments described in Section 3.1(b)) shall be
agreed to by both parties by executing an amended and restated Exhibit B clearly
denoting the date any such changes become effective.



b)
From and after the second anniversary of the date hereof, the fees set forth in
Exhibit B shall be adjusted annually on each yearly anniversary date of this
Master Agreement for changes in the CPI after the date hereof; provided that any
adjustment shall not exceed 5% per annum.



3.2
Terms of Payment. EVERTEC will send an invoice directly to COMPANY, on or before
the fifteenth (15th) day of the month following the month in which the Services
are rendered, reflecting the fees and other charges to COMPANY, BPPR, and their
respective Subsidiaries for the preceding month. COMPANY, BPPR, or one of their
respective Subsidiaries, as applicable, will pay to EVERTEC all undisputed
amounts due under this Master Agreement within thirty (30) days from the date of
receipt of the invoice, unless otherwise agreed to by the parties for a
particular Service in writing. Any undisputed amount due under this Master
Agreement that is not paid when due will thereafter bear interest at an annual
rate of interest equal to one and a half percent (1.5%), but in no event shall
exceed the maximum rate of interest allowed under any Legal Requirement. COMPANY
and BPPR agree that, if any properly submitted invoice remains unpaid and
undisputed for a period exceeding sixty (60) days, EVERTEC may (i) refuse to
provide the Services until such time as all past due amounts are paid in full or
(ii) terminate this Master Agreement in accordance with and subject to Section
9.2(a)(2).



3.3
Services Rendered during Legal Holidays. Unless agreed to otherwise in writing,
upon request of COMPANY or BPPR, and provided EVERTEC has available resources to
comply therewith, EVERTEC will provide the Services to COMPANY, BPPR, and their
respective Subsidiaries during Legal Holidays for the fees set forth in Exhibit
B or the corresponding Service Addendum, as applicable.



3.4
Additional Services. Any additional services performed by EVERTEC at COMPANY,
BPPR, or one of their respective Subsidiaries’ request (or as required by
COMPANY, BPPR, or one of their respective Subsidiaries’ act or failure to act
under this Master Agreement) over and above the Services listed in Exhibit B of
this Master Agreement will be billed at EVERTEC’s standard rates then in effect
and disclosed to COMPANY, BPPR, and their respective Subsidiaries for computer
and personnel time, equipment, supplies, out-of-pocket costs, and other items
and expenses incurred in performing such additional services or as may otherwise
be set forth in writing.



3.5
Out-of-pocket and Third Party Expenses. With COMPANY’S or BPPR’s prior written
approval, additional costs related to delivery and/or collection,
telecommunications (other than the telecommunication installation and
maintenance services set forth in Exhibit B) or other incidental services, as
well as necessary and reasonable services to be provided through EVERTEC by
Third Parties, for COMPANY, BPPR, or one of their respective Subsidiaries’
benefit, incurred



20

--------------------------------------------------------------------------------





during the term of this Master Agreement and that are not contemplated in any of
the established fees, costs, charges, will be paid by COMPANY, BPPR, or one of
their respective Subsidiaries, as applicable, when invoices and related
documents are duly presented. All such out-of-pocket or Third Party charges and
administration costs related to the Services will be billed by EVERTEC to
COMPANY, BPPR, or one of their respective Subsidiaries at an amount equal to
cost; provided that to the extent COMPANY, BPPR, or one of their respective
Subsidiaries sets forth any limitations on such charges and costs, COMPANY,
BPPR, and their respective Subsidiaries shall not be billed for amounts in
excess of such limitations.


3.6
Review of Fees. It is the intent of the parties that the fees charged by EVERTEC
to any Banking Affiliate shall be in compliance with applicable Legal
Requirements. The fees to be charged by EVERTEC to a Banking Affiliate under
this Master Agreement shall be subject to a periodic review by the parties in
order to ensure that such fees represent and remain at levels consistent with
the market terms that such Banking Affiliate would pay to an independent Third
Party for providing similar services. When performing such review, the parties
will pay particular attention to any available information on comparable market
terms for similar services, and will evaluate and take into consideration the
contracting terms and the performance of the Services by EVERTEC under this
Master Agreement.



3.7
Taxes. The fees and charges paid by COMPANY, BPPR, and their respective
Subsidiaries under this Master Agreement will be inclusive of any applicable
sales, use, personal property, excise, services or other taxes in existence as
of the Effective Date. Each party will bear its corresponding taxes or
contributions related to this Master Agreement, which may, but not be limited
to, municipal, Commonwealth or federal taxes, as applicable.



3.8     Disputed Charges; Requests for Information.


a)
Each of COMPANY, BPPR, and their respective Subsidiaries may withhold payment of
specific charges within a given invoice that it in good faith disputes or for
which it may require additional information from EVERTEC to verify the amounts
being charged, provided that COMPANY, BPPR, or such Subsidiary delivers to
EVERTEC a written statement on or before the date in which such payment is due,
describing in reasonable detail (i) the specific charge or charges being
disputed and the basis of the dispute, (ii) if applicable, the supporting
documentation that is reasonably required for verification of the charge or
charges, and (iii) the amount being withheld.



b)
A charge will be deemed “undisputed” if COMPANY, BPPR, and their respective
Subsidiaries do not deliver the aforementioned written statement within the time
period provided in this section.



c)
Notwithstanding the foregoing, the parties will have the right to review
invoices generated hereunder and claim any under charged or over paid amounts.
The parties shall make any such claims within one hundred and twenty (120) days
following the date of the invoice.



d)
Any Dispute related to the charges or fees payable under this Master Agreement,
if not settled by the parties, shall be resolved in accordance with Section 1.15
hereof.



3.9
Supporting Documentation. EVERTEC will maintain supporting documentation for the
amounts billable to, and payments made by, COMPANY, BPPR, and their respective
Subsidiaries hereunder in accordance with its practices prior to the Effective
Date and applicable record retention requirements. EVERTEC agrees to provide
COMPANY, BPPR, and their respective Subsidiaries with such supporting
documentation with respect to each invoice as may be reasonably requested by
COMPANY, BPPR, and their respective Subsidiaries and with the level of detail
required by COMPANY, BPPR, and their respective Subsidiaries from time to time.



3.10
No Right to Set-Off. COMPANY, BPPR, and their respective Subsidiaries shall pay
to EVERTEC the full amount of undisputed charges and any disputed charges that
are resolved in favor of EVERTEC and other amounts required to be paid by
COMPANY, BPPR, and their respective Subsidiaries under this Master Agreement and
COMPANY, BPPR, and their respective Subsidiaries shall not set-off, counterclaim
or otherwise withhold any amount owed or claimed to be owed to EVERTEC under
this Master Agreement on account of any obligation owed by EVERTEC or any of its
Subsidiaries, whether or not such obligation has been finally adjudicated,
settled or otherwise agreed upon in writing.

ARTICLE FOUR - DISCLAIMER OF WARRANTIES & LIMITED LIABILITY


4.1
DISCLAIMER OF WARRANTIES. EXCEPT AS EXPLICITLY PROVIDED IN THIS MASTER
AGREEMENT, THE SERVICES AND ANY EQUIPMENT PROVIDED UNDER THIS MASTER AGREEMENT
ARE PROVIDED ON AN “AS IS”, “AS AVAILABLE” BASIS. IN ADDITION, THE PARTIES
ACKNOWLEDGE THAT GIVEN THE SERVICES (INCLUDING ANY EQUIPMENT) MAY DEPEND TO SOME
EXTENT ON COMPANY, BPPR, AND THEIR RESPECTIVE SUBSIDIARIES’ OWN COMPUTER
SYSTEMS, EVERTEC DOES NOT MAKE ANY



21

--------------------------------------------------------------------------------





WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO
WARRANTIES OF TITLE, QUIET ENJOYMENT, QUIET POSSESSION, MERCHANTABILITY, OR
FITNESS FOR A PARTICULAR PURPOSE OR NON-INFRINGEMENT. FURTHERMORE, EVERTEC DOES
NOT MAKE ANY WARRANTIES OF ANY KIND, EXCEPT THOSE MADE IN THIS MASTER AGREEMENT,
A SERVICE ADDENDUM OR EXHIBIT C, WITH RESPECT TO LOSS OR CORRUPTION OF DATA,
LOSS OR DAMAGE TO EQUIPMENT AND/OR SOFTWARE, SYSTEM RESPONSE TIMES,
TELECOMMUNICATION LINES OR OTHER COMMUNICATION DEVICES, QUALITY, AVAILABILITY,
RELIABILITY, SECURITY ACCESS DELAYS OR ACCESS INTERRUPTIONS, NOR COMPUTER
VIRUSES, BUGS OR ERRORS. EVERTEC DOES NOT MAKE ANY WARRANTIES THAT THE SERVICES
WILL NOT BE INTERRUPTED OR ERROR FREE OR AS TO THE RESULTS THAT MAY BE OBTAINED
FROM THE USE OF THE SERVICES AND EVERTEC ASSUMES NO RESPONSIBILITY OR LIABILITY
IF TELECOMMUNICATION CARRIERS ARE NOT AVAILABLE AT ANY GIVEN TIME. EVERTEC, ITS
AFFILIATES, AND THEIR RESPECTIVE REPRESENTATIVES ARE NOT LIABLE, AND EXPRESSLY
DISCLAIM ANY LIABILITY FOR THE CONTENT OF ANY DATA OF COMPANY, BPPR, AND THEIR
RESPECTIVE SUBSIDIARIES THAT IS TRANSFERRED EITHER TO OR FROM COMPANY, BPPR, AND
THEIR RESPECTIVE SUBSIDIARIES OR STORED BY COMPANY, BPPR, AND THEIR RESPECTIVE
SUBSIDIARIES VIA THE SERVICES PROVIDED BY EVERTEC. NO ORAL ADVICE OR WRITTEN
INFORMATION GIVEN BY EVERTEC REPRESENTATIVES WILL CREATE A WARRANTY; NOR MAY
COMPANY, BPPR, AND THEIR RESPECTIVE SUBSIDIARIES RELY ON ANY SUCH INFORMATION OR
ADVICE.


4.2
Reliance on COMPANY Provided Data. In performing the Services, EVERTEC will be
entitled to rely upon the data, information, instructions, or Specifications
provided by COMPANY, BPPR, and their respective Subsidiaries and, therefore,
will not be liable to COMPANY, BPPR, and their respective Subsidiaries in the
same accord as set forth herein as a limitation of liability, should EVERTEC
perform in accordance with such data, information or instructions received from
COMPANY, BPPR, and their respective Subsidiaries. If any error results from
incorrect input supplied by COMPANY, BPPR, and their respective Subsidiaries,
COMPANY, BPPR, and their appropriate respective Subsidiaries will be responsible
for discovering and reporting such error and supplying the data necessary to
correct such error to EVERTEC, in which case, EVERTEC will exercise Best Efforts
to correct the error at COMPANY, BPPR, and their appropriate respective
Subsidiaries’ sole expense.



4.3
Force Majeure. EVERTEC will not be liable for any Loss, damage, non-performance,
default, or delay under this Master Agreement caused by or due to Force Majeure.
In such event, EVERTEC’s obligation will be limited to using commercially
reasonable efforts to reinstate the Services within a reasonable period of time
once the unforeseen event has been rectified. Except as otherwise provided for
herein, EVERTEC’s time for performance or cure hereunder will be extended for a
period equal to the duration of the cause.



4.4
Systems and/or Services Not Provided by EVERTEC. To the extent COMPANY, BPPR, or
their respective Subsidiaries perform any services themselves or use their own
software, hardware, communications devices, Internet services, e-mail systems or
other systems or, in the alternative, retain Third Parties to provide such
services and systems, the parties acknowledge and agree that terms of this
Master Agreement will not be deemed to impose on EVERTEC any obligation to
obtain from owners of such systems any licenses or agreements that are necessary
in order for EVERTEC to interface the Services with such systems. Nor will
EVERTEC have any responsibility or liability in connection with such services or
systems not provided by EVERTEC. COMPANY, BPPR, or their respective Subsidiaries
will be solely responsible for the installation, operation, maintenance, use,
and compatibility of such systems and services. In the event that such systems
or services impair COMPANY, BPPR, and their respective Subsidiaries’ use of any
Services: (a) COMPANY, BPPR, and their respective Subsidiaries will nonetheless
be liable for payment for all Services provided by EVERTEC, and (b) any
Specifications generally applicable to the Services will not apply.



4.5
LIMITATION OF LIABILITY.



a)
EXCEPT FOR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, EVERTEC AND ITS SUBSIDIARIES
SHALL NOT BE LIABLE TO COMPANY, BPPR OR ANY OF THEIR RESPECTIVE AFFILIATES
PURSUANT TO THIS MASTER AGREEMENT FOR ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES OR LOSSES, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS OR ANTICIPATED PROFITS, ROYALTIES, LOST DATA, COST
OF PROCUREMENT OF SUBSTITUTE SOFTWARE, EQUIPMENT OR SERVICES, OR ANY OTHER
BUSINESS OR OTHER ECONOMIC LOSS ARISING FROM OR RELATED TO ANY EQUIPMENT OR
SOFTWARE NOT PROVIDED BY EVERTEC, ANY SERVICES, INCIDENTAL OR OTHERWISE,
PROVIDED BY THIRD PARTIES (EXCEPT THOSE SERVICES PROVIDED BY A SUBCONTRACTOR OF
EVERTEC UNDER ARTICLE 1.17), AND ANY THIRD PARTY CLAIM (EXCEPT AS OTHERWISE
PROVIDED IN ARTICLE TEN OF THIS MASTER



22

--------------------------------------------------------------------------------





AGREEMENT): (I) WHETHER FOR, AMONG OTHER THINGS, SUCH PARTY’S NEGLIGENCE OR
MISCONDUCT, BREACH OF WARRANTY OR ANY OBLIGATION ARISING THEREFROM; (II) WHETHER
LIABILITY IS ASSERTED IN, AMONG OTHER THINGS, CONTRACT OR TORT (INCLUDING BUT
NOT LIMITED TO NEGLIGENCE AND STRICT PRODUCT LIABILITY); (III) WHETHER OR NOT
FORESEEABLE; AND (IV) WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE.


b)
EXCEPT FOR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE, COMPANY, BPPR AND THEIR
RESPECTIVE SUBSIDIARIES SHALL NOT BE LIABLE TO EVERTEC OR ITS AFFILIATES
PURSUANT TO THIS MASTER AGREEMENT FOR ANY SPECIAL, EXEMPLARY, PUNITIVE,
CONSEQUENTIAL, REMOTE OR SPECULATIVE DAMAGES OR LOSSES, INCLUDING, BUT NOT
LIMITED TO, LOSS OF PROFITS OR ANTICIPATED PROFITS, ROYALTIES, LOST DATA, COST
OF PROCUREMENT OF SUBSTITUTE SOFTWARE, EQUIPMENT OR SERVICES, OR ANY OTHER
BUSINESS OR OTHER ECONOMIC LOSS ARISING FROM OR RELATED TO ANY EQUIPMENT OR
SOFTWARE NOT PROVIDED BY COMPANY, BPPR OR THEIR RESPECTIVE SUBSIDIARIES, ANY
SERVICES, INCIDENTAL OR OTHERWISE, PROVIDED BY THIRD PARTIES, AND ANY THIRD
PARTY CLAIM (EXCEPT AS OTHERWISE PROVIDED IN ARTICLE TEN OF THIS MASTER
AGREEMENT): (I) WHETHER FOR, AMONG OTHER THINGS, SUCH PARTY’S NEGLIGENCE OR
MISCONDUCT, BREACH OF WARRANTY OR ANY OBLIGATION ARISING THEREFROM; (II) WHETHER
LIABILITY IS ASSERTED IN, AMONG OTHER THINGS, CONTRACT OR TORT (INCLUDING BUT
NOT LIMITED TO NEGLIGENCE AND STRICT PRODUCT LIABILITY); (III) WHETHER OR NOT
FORESEEABLE; AND (IV) WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE
POSSIBILITY OF ANY SUCH LOSS OR DAMAGE, IN EACH CASE, OTHER THAN EXPECTED
REVENUES (NET OF EXPECTED COSTS THAT WOULD HAVE OTHERWISE BEEN INCURRED) FOR
SERVICES ANTICIPATED TO BE PROVIDED HEREUNDER.



c)
EXCEPT FOR WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR TO THE EXTENT OTHERWISE
PROVIDED UNDER ANY LEGAL REQUIREMENTS, EVERTEC’S LIMIT OF LIABILITY UNDER THIS
MASTER AGREEMENT WILL BE THE AMOUNT OF DIRECT DAMAGES SUBJECT TO AN AGGREGATE
ANNUAL LIMIT EQUAL TO THE AMOUNT OF PAYMENTS MADE TO EVERTEC BY COMPANY, BPPR,
AND THEIR RESPECTIVE SUBSIDIARIES FOR THE SERVICE FOR WHICH THE LIABILITY
RELATES DURING THE TWELVE MONTHS PRIOR TO THE ACT, OMISSION OR EVENT THAT GIVES
RISE TO THE CLAIM FOR LIABILITY. THIS LIMITATION WILL APPLY NOTWITHSTANDING ANY
LIMITED REMEDY PROVIDED HEREIN; PROVIDED, HOWEVER, THAT THIS LIMITATION WILL NOT
APPLY TO LOSSES RELATED TO BREACHES OF THE CONFIDENTIALITY PROVISIONS OF THIS
MASTER AGREEMENT, NOR TO INTELLECTUAL PROPERTY INDEMNIFICATION PROVISIONS. EACH
PARTY HEREBY WAIVES ANY CLAIM THAT THESE EXCLUSIONS DEPRIVE IT OF AN ADEQUATE
REMEDY OR CAUSE THIS MASTER AGREEMENT TO FAIL OF ITS ESSENTIAL PURPOSE.



ARTICLE FIVE - CONFIDENTIALITY, PRIVACY & SECURITY OF INFORMATION


5.1     Confidential Information.
a)
The parties acknowledge that in the course of their dealings each may receive
(the “Receiving Party”) Confidential Information of the other party (the
“Disclosing Party”). As such, the parties are willing to share such Confidential
Information provided that the Receiving Party protects the Confidential
Information of the Disclosing Party. Confidential Information will not include
information that:

1.Is or becomes generally available to the public without breach of this Master
Agreement;
2.Was available to the Receiving Party on a non-confidential basis prior to its
disclosure by the Disclosing Party;
3.Becomes available to the Receiving Party from a Third Party, provided that the
Receiving Party does not have knowledge, after reasonable inquiry, that such
Third Party is subject to an obligation of confidentiality with the Disclosing
Party;
4.Is independently developed by the Receiving Party without reference to or
reliance upon the Confidential Information;
5.Is approved by the Disclosing Party for disclosure; or
6.Is required to be disclosed by applicable Legal Requirements or by a
Governmental Authority, but only to the extent so required and solely for such
purpose, and the Receiving Party shall otherwise remain obligated to treat such
information as Confidential Information pursuant to the terms of this Article 5.




23

--------------------------------------------------------------------------------





b)
In any dispute with respect to these exclusions, the burden of proving that
information is not Confidential Information will be on the party making such
assertion.



5.2     Privacy.
c)
The Receiving Party agrees to protect and hold all Confidential Information in
strict confidence and to take all reasonable steps necessary to protect the
Confidential Information from unauthorized and/or inadvertent disclosure. Unless
in receipt of specific written exemption from the Disclosing Party or required
by any Legal Requirements, the Receiving Party will not:

1.use, reproduce, modify or disclose any of the Confidential Information for any
purpose other than to perform its obligations under this Master Agreement for
which the Confidential Information is being disclosed;
2.disclose any of the Confidential Information other than to Representatives of
the Receiving Party who have a reasonable need-to-know in order to discharge
their obligations under this Master Agreement, and only to do so when the
Representatives have agreed to be bound by the confidentiality provisions of
this Master Agreement;
3.remove any proprietary rights legend from the Confidential Information.


d)
The prohibition against the disclosure of Confidential Information includes, but
is not limited to, disclosing the substance of the negotiations of the Master
Agreement and the existence and/or the terms and conditions thereof, as well as
the fact that any similarity exists between the Confidential Information and
information independently developed by another Person or entity, and the parties
understand that such similarity does not excuse it from abiding by its covenant
or other obligations under this Master Agreement.



e)
The Receiving Party will be fully liable for the acts of its Representatives to
whom it discloses the Confidential Information.



5.3     Security of Customer Information.


a)
To effect the purposes of this Master Agreement, COMPANY, BPPR or one of their
respective Subsidiaries may from time to time provide EVERTEC with information
or access to information concerning COMPANY, BPPR, or one of their respective
Subsidiaries and persons or entities who obtain financial products or services
from COMPANY, BPPR, or their respective Subsidiaries, including without
limitation, client account information (“Customer Information”). EVERTEC
acknowledges that its right to use the Customer Information may be limited by
obligations of Company, BPPR or one of their respective Subsidiaries under the
Gramm-Leach-Bliley Act of 1999 (Public Law 106-102, 113 Stat. 1138) (the “Gramm
Act”) and its implementing regulations (e.g., Federal Reserve Regulation P,
Securities and Exchange Commission Regulation S-P) and other federal and state
laws and regulations regarding privacy and the confidentiality of customer
records. EVERTEC shall be responsible for establishing and maintaining an
information security program that complies with the Legal Requirements. To
protect the privacy of the Customer Information, EVERTEC shall: (i) limit access
to the Customer Information to its employees and agents who have a need to know
to carry out the purposes for which the Customer Information was disclosed; and
(ii) use the Customer Information only for purposes of carrying out its
obligations hereunder. Furthermore, EVERTEC agrees to (i) protect and hold all
Customer Information in strict confidence and to take all reasonable steps
necessary to protect the Customer Information from unauthorized and/or
inadvertent disclosure; (ii) give immediate verbal and written notification to
COMPANY or BPPR, or one of their respective Subsidiaries, as applicable of any
court order or legal action requiring the disclosure of Customer Information
and, to the extent allowable under the law, hold the Customer Information in
confidence while COMPANY, BPPR or one of their respective Subsidiaries seeks a
protective order; (iii) give prompt notification of any unauthorized or
inadvertent disclosure of the Customer Information; (iv) upon request of
COMPANY, BPPR or one of their respective Subsidiaries promptly return or destroy
all Customer Information belonging to COMPANY, BPPR, or one of their respective
Subsidiaries, as applicable, including all copies thereof; and (v) implement
security measures designed to (a) ensure the security, integrity and
confidentiality of the Customer Information; (b) protect against any anticipated
threats or hazards to the security or integrity of the Customer Information; and
(c) protect against unauthorized access to or use of the Customer Information.



b)
Interagency Guidelines. EVERTEC acknowledges the requirements of the Interagency
Guidelines Establishing Standards for Safeguarding Customer Information issued
by bank regulatory agencies on February 1, 2001, regarding the implementation of
security measures to safeguard customer information. EVERTEC represents and
warrants to COMPANY, BPPR, and their respective Subsidiaries that it has in
place a comprehensive written security program that includes administrative,
technical and physical



24

--------------------------------------------------------------------------------





safeguards to protect the security, confidentiality and integrity of Customer
Information. Furthermore, EVERTEC agrees that COMPANY, BPPR, and their
respective Subsidiaries, and any Third Party auditor reasonably designated by
COMPANY, BPPR, or their respective Subsidiaries, may, in a manner that is
consistent with practices and procedures of the parties prior to the date
hereof, at any time (i) solicit a copy of the aforementioned security program
and (ii) review, monitor and audit EVERTEC to confirm it has satisfied its
obligations pursuant to this paragraph.


c)
Unauthorized Access. EVERTEC also acknowledges the requirements of the
Interagency Guidance on Response Programs for Unauthorized Access to Customer
Information and Customer Notice issued by bank regulatory agencies on March 29,
2005, regarding implementing effective notification procedures in the event of
unauthorized access to Customer Information. As such, the parties acknowledge
and agree that EVERTEC shall be responsible for the unauthorized or fraudulent
application for, access to or use of the Customer Information by any entity
caused by the negligent acts or omissions of EVERTEC, its employees,
subcontractors or agents. If EVERTEC becomes aware of any actual or suspected
security breach involving unauthorized access (i.e., physical trespass on a
secure facility, computing systems intrusion/hacking, loss/theft of a PC (laptop
or desktop), loss/theft of printed materials, etc.) to the Customer Information,
that either compromises or in EVERTEC’s reasonable judgment may have compromised
the Customer Information, EVERTEC shall report such incident within forty-eight
(48) hours in writing to COMPANY, BPPR, or one of their respective Subsidiaries,
as applicable, and describe in reasonable detail the circumstances surrounding
such unauthorized access (including, without limitation, a description of the
causes of such breach). Any report under this Section shall include a brief
summary of the steps being taken by EVERTEC to remedy such breach. Except as may
be strictly required by Legal Requirements, EVERTEC agrees that it will not
inform any Third Party of any such security breach without Popular’s, or its
applicable Affiliate’s, prior written consent; however, if such disclosure is
required by Legal Requirements, EVERTEC agrees to reasonably cooperate with
COMPANY, BPPR, and their respective Subsidiaries regarding the content of such
disclosure so as to minimize any potential adverse impact upon COMPANY, BPPR,
and their respective Subsidiaries and their clients and customers.



5.4
Remedies. In the event of any court order or legal action requiring the
disclosure of Confidential Information, the Receiving Party agrees to give
immediate verbal and written notification of the order or action to the
Disclosing Party, and to the extent allowable under the law and at the expense
of the Disclosing Party, hold the Confidential Information while the Disclosing
Party seeks a protective order. The Receiving Party acknowledges and agrees that
it would be difficult to fully compensate the Disclosing Party for damages
resulting from the breach or threatened breach of the foregoing provisions and,
accordingly, that, in addition to any other remedies that may be available, in
law, at equity or otherwise, the Disclosing Party will be entitled to seek
injunctive relief, including, without limitation, temporary restraining orders,
preliminary injunctions and permanent injunctions, to enforce such provisions
without the necessity of proving actual damages or posting a bond or any other
security. This provision with respect to injunctive relief will not, however,
diminish the Disclosing Party’s right to claim and recover damages.



5.5
Term of Obligation. Unless indicated otherwise in writing, the parties’
obligations under this Section will survive this Master Agreement for a period
of three (3) years following termination hereof. Upon termination of this Master
Agreement for any reason, the Receiving Party’s rights to possession and use of
any Confidential Information in connection with the performance of its
obligations hereunder or otherwise will terminate. Upon the request of the
Disclosing Party, the Receiving Party will promptly return or destroy (in either
case under certification to said effect) all Confidential Information belonging
to the Disclosing Party, including all copies thereof. Should the Receiving
Party be required by law to retain any of the Disclosing Party’s Confidential
Information for a period longer than the Term of this Master Agreement,
including any extension thereof, then the Receiving Party’s obligations under
this Section will remain in full force and effect until the expiration of any
such legally mandated retention period.



ARTICLE SIX - SECURITY, COMPANY DATA & RECORDS


6.1
Authorized Persons. Each party will designate one or more individuals
(hereinafter, “Authorized Persons”) who can (1) carry out transactions in each
party’s name; (2) receive information from the other party related to the
operation of the Service, including, but not limited to, any provided access
code; (3) give written instructions or inform the other party about any action
or request for action by the party; (4) notify or issue any document related to
this Master Agreement that the Authorized Person deems necessary or convenient.
Such Authorized Persons shall be notified to the other parties in writing.







25

--------------------------------------------------------------------------------





6.2
Security Measures.



a)
The parties warrant that they have adopted, and will assume responsibility for
complying with, any and all appropriate and necessary security measures required
for the protection of access to their systems and to the Services by their
Representatives and Authorized Persons. As such, the parties warrant that they
have established commercially reasonable security procedures to minimize
unauthorized access and agree that they will take the necessary measures to
maintain the confidentiality of the security procedures and any access codes,
passwords, instructions or security equipment. Except as may be specifically set
forth in writing, each party represents and warrants to the other parties that
it will not alter or disable any hardware or software security programs residing
on another party’s hardware or systems. If a network connection is established
between COMPANY, BPPR, or one of their respective Subsidiaries, on the one hand,
and EVERTEC, on the other hand, each party represents and warrants to the others
that its computing environment is free from all generally-known viruses, worms,
Trojans and other “malware,” that may disrupt, damage or interfere with the
other parties’ network and/or telecommunication facilities. As such, each party
agrees to (1) allow the other parties to perform network assessments of its
computing environment, and (2) maintain an alert status regarding the security
of its computing systems, including, without limitation, all vulnerabilities and
security patches or corrective actions, by subscribing to an industry-recognized
service, such as CERT or CIAC. Each party understands that, should an assessment
reveal inappropriate or inadequate security based on the pre-defined
requirements for security, the other parties may, in addition to other remedies
each may have, remove such party’s access to its network until such party
satisfactorily complies with the security requirements defined.



b)
COMPANY, BPPR, and their respective Subsidiaries’ Authorized Persons agree to
comply with all of EVERTEC’s requirements in relation to the security of the
EVERTEC computing environment and Authorized Locations, including, without
limitation, any subsequently agreed security plan or information processing
requirements that may be embodied in any Service Addendum. COMPANY, BPPR, and
their appropriate respective Subsidiaries will execute all documents generally
required by EVERTEC for access to EVERTEC’s computing environment and Authorized
Locations. Further, if any Authorized Person of COMPANY, BPPR, or their
respective Subsidiaries, at any time during the life of this Master Agreement,
is granted remote access to EVERTEC’s network, or is telecommuting in any
capacity, then such person will be subject to additional EVERTEC data security
requirements.



c)
Should the Services require access codes or other identification methods to gain
access, each party will immediately notify the appropriate other party or
parties in writing of any change of Authorized Person or the scope of his/her
authority. Until such notification is received, each party may accept, without
further inquiry, all declarations, instructions or representations made or
issued by the Authorized Person. Furthermore, the parties will not assume
responsibility, explicitly or implicitly, for questioning or verifying with the
other parties whether the Person who uses or has access to the Service is in
fact the Authorized Person or if he/she is acting in accordance with another
party’s internal policies and procedures.



6.3
Ownership of Company Data.



a)
Each of COMPANY, BPPR, and their respective Subsidiaries will remain the sole
and exclusive owner of its Company Data and Confidential Information, regardless
of whether such data is maintained on magnetic tape, magnetic disk, or any other
storage or processing device. All Company Data and other Confidential
Information will, however, be subject to regulation and examination by the
appropriate auditors and Governmental Authorities at the Authorized Locations to
the same extent as if such information were on COMPANY, BPPR, or their
respective Subsidiaries’ premises. EVERTEC will notify COMPANY, BPPR, and their
respective Subsidiaries as soon as reasonably possible of any formal request by
any Governmental Authority to examine such information maintained by EVERTEC.
COMPANY, BPPR, and their respective Subsidiaries agree that EVERTEC is
authorized to provide all such information when properly required to do so by a
Governmental Authority, subject to the provisions of Section 5.3 hereof. EVERTEC
acknowledges that it will not have or acquire any rights in or to any Company
Data or Confidential Information upon termination of this Master Agreement.



b)
EVERTEC will, subject to its internal control and security procedures, permit
each of COMPANY, BPPR, and their respective Subsidiaries to have or obtain (by
electronic or other means) access to its Company Data, including where
appropriate, access through COMPANY, BPPR, or their respective Subsidiaries’
computer terminals and equipment. EVERTEC will furnish COMPANY, BPPR, and their
respective Subsidiaries with such written instructions, manuals or other
documentation as will be necessary to such operation and access by COMPANY,
BPPR, and their respective Subsidiaries.



26

--------------------------------------------------------------------------------







6.4
Records and Backup. Each party will maintain its respective records related to
the Services in a proper, complete and accurate fashion, and in compliance with
all Legal Requirements applicable to each of them. EVERTEC will be responsible
for retaining Company Data or other records pertaining to COMPANY, BPPR, and
their respective Subsidiaries in accordance with COMPANY, BPPR, and their
respective Subsidiaries’ Specifications for the Services, which will take into
account COMPANY, BPPR, and their respective Subsidiaries’ record retention
policies; provided, however, that COMPANY, BPPR, and their respective
Subsidiaries acknowledge that any change in retention periods may result in
additional charges and/or increases in the fees for the Services corresponding
to the Company Data subject to such retention periods. Any such changes in
retention periods will be subject to the provisions of Section 2.7(b) hereof.



ARTICLE SEVEN - INTELLECTUAL PROPERTY


7.1
Title. To the extent EVERTEC uses its own Intellectual Property to provide the
Services under this Master Agreement, EVERTEC warrants that it is the owner of
all right, title, and interest in and to such Intellectual Property, none of
which, to EVERTEC’s best knowledge, infringes any proprietary right of any other
Person. As such, the parties agree that, subject to the Legal Requirements and
to existing agreements with Third Parties, or except as otherwise expressly
agreed to between the parties in writing, EVERTEC is and will remain the owner
of its Intellectual Property and all derivative works based thereon and that no
title to or ownership of EVERTEC’s Intellectual Property or any part thereof is
hereby granted to COMPANY, BPPR, or their respective Subsidiaries. Should
EVERTEC use Third Party Intellectual Property to provide the Services, then
EVERTEC warrants that it is duly licensed to use such Third Party Intellectual
Property to provide the Services and any warranties and infringement indemnities
for such Third Party Intellectual Property will be those of the Third Party
license agreements with EVERTEC; provided, however, that EVERTEC shall not be
obligated to make any representation or warranty that it is duly licensed to use
any Third Party Intellectual Property that is the subject of any Merger IP
License until the earlier of (i) such time as the COMPANY or EVERTEC, as
applicable, has received a consent, approval, waiver or authorization that
permits EVERTEC to make use of the Merger IP License following the Effective
Date or (ii) the fifth anniversary of the Effective Date. In the alternative,
COMPANY, BPPR, and their respective Subsidiaries will be given the opportunity
to enter into license agreements directly with such Third Parties. The parties
agree that, subject to the Legal Requirements and to existing agreements with
Third Parties, or except as otherwise expressly agreed to among the parties,
each of COMPANY, BPPR, and their respective Subsidiaries is and shall remain as
the owner of its Intellectual Property, and all derivative works based thereon.
COMPANY, BPPR, and their respective Subsidiaries’ ownership and proprietary
rights shall include any and all rights in and to patents, trademarks,
copyrights, and trade secret rights.



7.2
General. Each of COMPANY and BPPR acknowledges that in providing the Services to
COMPANY, BPPR, and their respective Subsidiaries, EVERTEC is not transferring
any right, title or interest in EVERTEC’s Intellectual Property, or any part or
component thereof, to COMPANY, BPPR, or their respective Subsidiaries.



7.3
Developments. Except as otherwise agreed to in writing, any services,
technology, processes, methods, software and/or enhancements to EVERTEC
Intellectual Property or any Third Party Intellectual Property used or developed
for purposes of delivering the Services (collectively, the “IP Developments”),
whether developed solely by EVERTEC or jointly by EVERTEC and any other party,
including any IP Developments requested or suggested by COMPANY, BPPR, or their
respective Subsidiaries or a Client, will be the sole property of EVERTEC and
will not be considered “works-made-for-hire”. Except as otherwise agreed to in
writing, COMPANY, BPPR, and their respective Subsidiaries will not acquire any
ownership right, Intellectual Property right, claim or interest in EVERTEC’s
Intellectual Property or in any IP Developments. The parties agree that any
services, technology, processes, methods, software and/or enhancements to
COMPANY Intellectual Property for purposes of delivering the Services will be
the sole property of COMPANY, BPPR, or one of their respective Subsidiaries, as
applicable. Except as otherwise agreed to in writing, any Intellectual Property
created or developed by EVERTEC as an independent product will be the sole
property of EVERTEC and will not be considered a “work-made-for-hire”.



7.4
Cooperation. The parties will cooperate with each other and execute such other
documents as may be reasonably deemed necessary by EVERTEC to achieve the
objectives of this Article Seven.



7.5
Intellectual Property Infringement.



a)
Subject to the Agreement and Plan of Merger, EVERTEC agrees to defend indemnify
and hold harmless COMPANY, BPPR, and their respective Affiliates and
Subsidiaries against claims that any of the Services or its Intellectual
Property infringes any Intellectual Property Right of a Third Party. EVERTEC
will defend COMPANY, BPPR, and their respective Affiliates and Subsidiaries and
will pay the damages and costs finally awarded against COMPANY, BPPR, or their
respective Affiliates and Subsidiaries.



27

--------------------------------------------------------------------------------







b)
If EVERTEC receives notice of an infringement claim or otherwise concludes that
its Intellectual Property may infringe the proprietary rights of a Third Party,
EVERTEC may in its sole discretion (i) procure the right for COMPANY, BPPR, and
their respective Subsidiaries to continue using the affected Intellectual
Property; (ii) modify the affected Intellectual Property to make it
non-infringing; (iii) replace the affected Intellectual Property with a
functional equivalent; or (iv) if EVERTEC determines that options (i) through
(iii) are not practicable, terminate COMPANY, BPPR, and their respective
Subsidiaries’ right to use the affected Intellectual Property and accept its
return against payment of its then- depreciated value, computed on a five (5)
year straight-line depreciation schedule commencing as of its installation date.



c)
EVERTEC will have no liability for any claim of infringement and thus no
obligation to defend and indemnify COMPANY, BPPR, and their respective
Subsidiaries under this Section if such infringement claim is based on

(i)COMPANY, BPPR, and their respective Subsidiaries’ continued use of the
affected Intellectual Property after EVERTEC notifies COMPANY, BPPR, and their
respective Subsidiaries to discontinue use because of such a claim;
(ii)COMPANY, BPPR, and their respective Subsidiaries’ use of a superseded or
altered release of the affected Intellectual Property or any portion thereof,
including, but not limited to, COMPANY, BPPR, and their respective Subsidiaries’
failure to use updates or new releases made available by EVERTEC, but only to
the extent that such claim would have been avoided but for such failure; (iii)
any modification by COMPANY, BPPR, and their respective Subsidiaries or a Third
Party to the affected Intellectual Property, but only to the extent that such
claim would have been avoided, but for such modification; (iv) COMPANY, BPPR,
and their respective Subsidiaries’ use of the affected Intellectual Property
without EVERTEC’s written consent; (v) COMPANY, BPPR, and their respective
Subsidiaries’ use, operation or combination of the affected Intellectual
Property with information, software, specifications, instructions, data,
materials or items not supplied or approved by EVERTEC, but only to the extent
that such claim would have been avoided but for such combined use; (vi) use of
the affected Intellectual Property in a manner not intended by the accompanying
and provided documentation; or (vii) COMPANY, BPPR, and their respective
Subsidiaries’ misuse of the affected Intellectual Property.


d)
Furthermore, EVERTEC’s obligation to defend COMPANY, BPPR, and their respective
Subsidiaries under this section is subject to all of the following conditions:
(i) COMPANY, BPPR, or their respective Subsidiaries must notify EVERTEC promptly
in writing after the claim is asserted or threatened; (ii) COMPANY, BPPR, or
their respective Subsidiaries must give EVERTEC sole control over its defense or
settlement; (iii) COMPANY, BPPR, and their respective Subsidiaries does not take
a position that is adverse to EVERTEC; and (iv) COMPANY, BPPR, or their
respective Subsidiaries must provide EVERTEC with reasonable assistance in
defending the claim for which EVERTEC will reimburse COMPANY, BPPR, and their
respective Subsidiaries for any reasonable out-of-pocket expenses that COMPANY,
BPPR, or their respective Subsidiaries incur in providing such assistance.

e)
COMPANY and BPPR agree to notify EVERTEC promptly in writing if any other type
of Third Party claim is brought against COMPANY, BPPR, or their respective
Subsidiaries regarding EVERTEC’s Intellectual Property. EVERTEC may, at its
option, choose to treat these claims as being covered by this Section.

f)
This Section states EVERTEC’s entire liability and COMPANY’s and BPPR’s
exclusive remedies with respect to any Third Party infringement and trade secret
misappropriation claims.



ARTICLE EIGHT - REGULATORY COMPLIANCE, AUDIT & SERVICE REVIEWS


8.1
General Regulatory Compliance.



a)
EVERTEC acknowledges that EVERTEC will be solely responsible for monitoring and
interpreting (and for complying with) Legal Requirements applicable to EVERTEC,
and as such, hereby warrants that EVERTEC will comply with all applicable Legal
Requirements, present and future, relating to the conduct and operation of its
business.



b)
COMPANY and BPPR acknowledge that each of COMPANY and BPPR will be solely
responsible for monitoring and interpreting (and for complying with, to the
extent such compliance requires no action by EVERTEC) Legal Requirements
applicable to COMPANY and its Subsidiaries and BPPR and its Subsidiaries, as
applicable, and as such, hereby warrants that it and its Subsidiaries will
comply with all applicable Legal Requirements, present and future, relating to
the conduct and operation of its or such Subsidiaries’ business.



28

--------------------------------------------------------------------------------







8.2
Legal Requirements.



a)
COMPANY and BPPR shall be responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by EVERTEC) the
Legal Requirements. Any such interpretation shall be provided by COMPANY or BPPR
to EVERTEC as part of the instructions used to establish the Specifications and
EVERTEC will select the technical parameters within EVERTEC’s Systems that will
apply to COMPANY, BPPR, and their respective Subsidiaries. EVERTEC shall be
responsible for determining that such selections are consistent with COMPANY’s
or BPPR’s instructions, as applicable. COMPANY and BPPR, as applicable, shall be
responsible for determining that the instructions provided to EVERTEC are
consistent with the Legal Requirements and with the terms and conditions of any
agreements between COMPANY, BPPR, and their respective Subsidiaries and its
Clients.



b)
Subject to Section 8.2(a), EVERTEC shall work with COMPANY and BPPR in
developing and implementing a suitable procedure or direction to enable COMPANY,
BPPR, and their respective Subsidiaries to comply with Legal Requirements
applicable to the Services being provided by EVERTEC to COMPANY, BPPR, and their
respective Subsidiaries.



8.3
Audit. EVERTEC, COMPANY, and BPPR acknowledge and agree that the performance of
the Services may be subject to regulation by Governmental Authorities. EVERTEC
agrees to cooperate, in a manner that is consistent with practices and
procedures of the parties prior to the date hereof, with any audit or
examination of the Services or COMPANY, BPPR, or their respective Subsidiaries,
whether by a Governmental Authority or internal or external auditors of COMPANY,
BPPR, or their respective Subsidiaries (“Audit”). Furthermore, EVERTEC agrees to
provide any information or material lawfully requested during an Audit, and
permitting such auditing parties to inspect or audit EVERTEC with respect to its
provision of the Services; provided, however, that all such Audits will be
performed at the sole expense of COMPANY, BPPR, or their respective
Subsidiaries, as applicable, and each of COMPANY and BPPR agrees to reimburse
EVERTEC for all reasonable fees associated with such examination with respect to
it or its Subsidiaries.



8.4
Service Center Reviews.



a)
On an annual basis during the Term, EVERTEC shall engage a reputable independent
certified public accounting firm of recognized national or regional standing
(the “Firm”), to conduct a review of its IT operations and application controls
for the Services provided to COMPANY, BPPR, and their respective Subsidiaries,
in accordance with industry-wide best practices and FFEIC Guidelines. The
aforesaid review shall be conducted in accordance with the American Institute of
Certified Public Accountants Statement on Auditing Standards Number 70 (“SAS
70”) or any applicable successor standard, the findings and recommendations of
which shall be set forth in a report (the “Service Center Review”). The Service
Center Review shall (i) include a Type II Service Auditor’s Report under SAS 70,
(ii) cover, at a minimum, a period of six (6) months, (iii) be dated as of
September 30 of the year in question, and (iv) be delivered to COMPANY, BPPR,
and their respective Subsidiaries on or before December 15 of such year.



b)
The parties agree and acknowledge that prior to the date hereof, EVERTEC
periodically provided to COMPANY, BPPR and their respective Subsidiaries and to
other EVERTEC customers a report of EVERTEC’s IT operations and applications
controls for the services provided to COMPANY, BPPR and their respective
Subsidiaries and to other EVERTEC customers (the “Previous Control Reports”).
During the Term, Popular and BPPR agree to make a payment to EVERTEC for the
Service Center Review within 30 days of EVERTEC’s delivery to COMPANY and BPPR
of the Service Center Review. Such payment shall be an amount equal to the
excess, if any, of (i) the fees or expenses paid by EVERTEC to the Firm in
connection with the first Service Center Review performed during the period
between the date of this Master Agreement and the first anniversary of the date
hereof, over (ii) the costs, fees and expenses that EVERTEC paid in connection
with the Previous Control Reports prepared during the most recent fiscal year
completed prior to the date hereof (provided that any costs, fees and expenses
allocated to EVERTEC by the Popular Parties in connection with the Previous
Control Reports prepared during the most recent fiscal year completed prior to
the date hereof shall be deemed to have been “paid” by EVERTEC for purposes of
calculating the amount of such excess).



c)
If the Service Center Review contains any recommendations, EVERTEC shall, at its
sole cost and expense, promptly take all actions necessary to comply with such
recommendations and shall advise COMPANY and BPPR when such compliance is
achieved.





29

--------------------------------------------------------------------------------





d)
If, at any time during the Term, COMPANY or BPPR has reasonable material
concerns regarding (i) the scope of the Service Center Review, (ii) any material
qualification in the aforesaid report, and/or (iii) EVERTEC’s operational and
application controls and such concerns are not addressed in the Service Center
Review to COMPANY’s or BPPR’s reasonable satisfaction (as applicable), COMPANY
or BPPR (as applicable) shall so notify EVERTEC and EVERTEC shall promptly meet
with COMPANY or BPPR in an effort to resolve such concern.



e)
For all other requests by COMPANY or BPPR to review all or a portion of the
Services and EVERTEC’s operation controls relating thereto, outside the scope of
an Audit or SAS 70, the parties will agree in writing to the terms and
conditions applicable to such review, including the scope of the review and any
expenses related thereto.



ARTICLE NINE - TERM & TERMINATION


9.1
Term. This Master Agreement will commence on September 30, 2010 (the “Effective
Date”) and will end on September 30, 2025 unless there is a Popular Parties
Change of Control prior to such date and EVERTEC notifies COMPANY within thirty
(30) days of such Popular Parties Change of Control of its intent to extend this
Master Agreement as a result of such Popular Parties Change of Control, in which
case this Master Agreement will end on September 30, 2028 (the “Initial Term”),
unless earlier terminated in accordance with the provisions of this Master
Agreement. After the Initial Term, this Master Agreement shall renew
automatically for successive three (3) year periods (each a “Renewal Period” and
together with the Initial Term, the “Term”), unless either party gives written
notice to the other party not less than one (1) year prior to the then
applicable Renewal Period (the date of such notice, the “Notice Date”), of its
intent not to renew this Master Agreement.



9.2
Termination for Cause.



a)
This Master Agreement or any of the Services, individually or collectively, may
be terminated by either the Popular Parties, on the one hand, or EVERTEC, on the
other, if the other party or parties (as applicable):

1. commits a Material Breach of this Master Agreement (or series of breaches
that together constitute a Material Breach), which breach is not cured within
thirty (30) days following receipt of notice specifying the nature and extent of
such breach; provided, however, that if such breach is not reasonably
susceptible of cure within such thirty (30) day period, such period will be
extended and the party will not be in default hereunder so long as it commences
such cure within such thirty (30) day period and diligently pursues such cure
and such failure is cured within ninety (90) days following the receipt of such
notice;
2. fails to pay any properly submitted invoice providing for material amounts in
the aggregate that are undisputed for a period exceeding sixty (60) days
pursuant to Section 3.2 of this Master Agreement; or
3. makes any assignment of this Master Agreement, except as expressly provided
herein.


b)
For purposes of this Section 9.2 and notwithstanding anything in this Master
Agreement to the contrary, “Material Breach” means a breach, or series of
breaches, of a party’s duties or obligations (other than a failure to make a
payment pursuant to this Master Agreement) that if left uncured for ninety (90)
days following receipt of notice from COMPANY or BPPR detailing the relevant
deficiency or failure, would result in a Material Adverse Effect on COMPANY and
its Subsidiaries (taken as a whole) or BPPR and its Subsidiaries (taken as a
whole), as applicable.



c)
Notwithstanding anything in this Master Agreement to the contrary, any breach or
default under a particular Service Addendum will give the non-breaching party or
parties the right to terminate that particular Service Addendum, subject to the
cure periods set forth under Section 9.2(a)(1), and will not automatically
operate as a default under any other Service Addendum.



9.3
Effect upon Termination. Unless indicated otherwise in the written termination
notice, upon the termination of any Service, all remaining Services will
continue in full force and effect; provided, however, that should this Master
Agreement be terminated, all Services in effect as of the date of termination
will also terminate. Except as otherwise provided for herein, upon termination,
all further obligations of the parties pursuant to this Master Agreement or the
particular Service that was terminated, whichever the case may be, will
terminate (except the obligation of COMPANY, BPPR and their appropriate
respective Subsidiaries to make a payment for any unpaid and properly invoiced
amounts, in accordance with Section 3.2) without further liability of any party
to the others; provided, however, that termination will not release the party
that terminates from any liability which at the time of termination had already
accrued to the non-terminating party or parties. No party shall be liable to the
others for damages of any kind solely as a result of terminating this Master
Agreement in accordance with its provisions. Furthermore, any such termination
will be without



30

--------------------------------------------------------------------------------





prejudice to any rights or remedies any party may have arising out of any breach
of any material representation, warranty, covenant or condition by any other
party hereto.


9.4
Transition Assistance. EVERTEC agrees that during the time period between (i)
the Notice Date, (ii) the date of any termination of this Master Agreement and
all Services hereunder pursuant to Section 9.2 hereof, (iii) the date of
termination or non-renewal of any individual Service or Services under this
Master Agreement with or without the termination of this Master Agreement, or
(iv) the date of a Release Event pursuant to Section 3.1 of the Technology
Agreement, in the case of each of (i)-(iv) above, to the extent Transition
Assistance (defined below) is requested by COMPANY, BPPR or their respective
Subsidiary or Subsidiaries (each of (ii), (iii) and (iv), a “Termination Date”),
as applicable, and the completion of the transition services contemplated by
this Section 9.4, EVERTEC will continue to provide the applicable Service or
Services under the terms and conditions that are in effect as of the Notice Date
or a Termination Date, as applicable. For a period (the “Transition Period”)
commencing on the earlier of (x) the Notice Date and (y) a Termination Date and
ending on the earlier of (a) the 18-month anniversary of the earlier of (x) and
(y) above and (b) the date on which all applicable Service or Services have been
completely transitioned to another provider, EVERTEC will (i) provide COMPANY,
BPPR, and their respective Subsidiaries transition support and assistance
including, without limitation, providing COMPANY, BPPR, and their respective
Subsidiaries or any Third Party reasonably designated by COMPANY, BPPR, or their
respective Subsidiaries information and cooperation necessary to effect COMPANY,
BPPR, and their respective Subsidiaries’ transition, with business continuity,
of the applicable Service or Services and (ii) continue to provide the
applicable Service or Services under the terms and conditions that are in effect
as of the Notice Date or a Termination Date, as applicable, until such Service
or Services have been completely transitioned to another service provider or to
COMPANY, BPPR, their respective Subsidiaries ((i) and (ii) collectively,
“Transition Assistance”); provided that COMPANY, BPPR, or their respective
Subsidiary or Subsidiaries, as applicable, have used or continue to use
reasonable efforts to completely transition the applicable Service or Services
to another provider and reasonably continue to need such Transition Assistance,
the Transition Period shall be extended until such Service or Services shall be
completely transitioned to another provider. During the Transition Period,
COMPANY, BPPR, and their respective Subsidiaries and EVERTEC shall use their
commercially reasonable efforts to completely transition each Service requested
by the COMPANY, BPPR, and their respective Subsidiaries to another service
provider or to COMPANY, BPPR, and their respective Subsidiaries prior to the end
of the Transition Period. In furtherance of and as a part of such Transition
Assistance, EVERTEC shall assist COMPANY, BPPR, and their respective
Subsidiaries to develop a plan for the complete transition of all Services
requested by the COMPANY, BPPR, or their respective Subsidiaries from EVERTEC to
COMPANY, BPPR, and their respective Subsidiaries or another service provider, on
a reasonable schedule, which shall give consideration to COMPANY, BPPR, and
their respective Subsidiaries’ need for the orderly continuation of such
Services. Prior to providing any Transition Assistance, EVERTEC shall deliver to
COMPANY, BPPR, and their respective Subsidiaries a good faith estimate of all
projected expenses and charges. COMPANY, BPPR, and their respective Subsidiaries
understand and agree that all expenses and charges for Transition Assistance
shall be computed in accordance with EVERTEC’s then current standard prices for
such products, materials, and Services (or to the extent such Services were
provided pursuant to this Master Agreement, the expenses and charges for such
Services shall be the price for such Services under the Master Agreement), which
expenses and charges shall be paid by COMPANY, BPPR, or their appropriate
respective Subsidiaries in accordance with the provisions of this Master
Agreement. Nothing contained herein shall obligate COMPANY, BPPR, or their
respective Subsidiaries to receive Transition Assistance from EVERTEC.
Notwithstanding anything to the contrary in this Master Agreement, the
Transition Assistance Addendum shall survive the expiration or termination of
this Master Agreement (or any portion thereof) for any reason.



ARTICLE TEN - INSURANCE AND INDEMNIFICATION


10.1     Insurance.


a)
In the event of an EVERTEC Change of Control and to the extent deemed advisable
by COMPANY, BPPR, and their respective Subsidiaries, the parties agree that
EVERTEC will maintain in full force and effect during the Term insurance as
follows:

1.Statutory workers compensation insurance or a workers’ compensation and
employers’ liability insurance, as applicable under state law, with limits to
conform with the greater of the amount required by applicable state statutory
law or one million dollars ($1,000,000) each accident, including occupational
disease coverage;
2.Comprehensive General Liability insurance with limits not less than one
million dollars ($1,000,000) per occurrence and two million dollars ($2,000,000)
general aggregate including bodily injury, death, property damage, personal
injury, advertising injury, contractual liability, independent contractors,
broad-form property damage, employers liability stop gap, and products and
completed operations coverage;
3.Automobile Liability insurance with limits not less than one million dollars
($1,000,000) each occurrence combined single limit of liability for bodily
injury, death, and property damage, including


31

--------------------------------------------------------------------------------





owned and non- owned and hired automobile coverage, as applicable;
4.Umbrella insurance with limits not less than five million dollars ($5,000,000)
covering excess of loss over primary liability insurance policies, including
Comprehensive General Liability, Comprehensive Automobile Liability, and Workers
Compensation and Employers Liability insurance policies, where applicable under
state laws;
5.Fidelity and Crime insurance in the amount of not less than ten million
dollars ($10,000,000) each occurrence and annual aggregate including Electronic
& Computer Crime, Unauthorized Computer Access coverage, and employee dishonesty
coverage extended to loss of third parties; and
6.Professional liability insurance (Errors and Omissions) with limits not less
than ten million dollars ($10,000,000) each occurrence and annual aggregate
including coverage for computer programming and electronic data processing
services, network security liability, content injury, privacy injury, regulatory
proceedings, dependent loss and third party custodian.


b)
Certificates of Insurance. Certificates of Insurance evidencing all coverage
described in this Section shall be furnished to COMPANY or BPPR upon request,
and will include the following:

1.The certificate of insurance will state COMPANY, BPPR, and their respective
Subsidiaries as additional insureds under its Comprehensive General Liability,
Automobile Liability and any other policy protecting against bodily injury or
property damage, and that COMPANY, BPPR, and their respective Subsidiaries,
although named as additional insureds, shall nonetheless be entitled to recovery
for any loss suffered as a result of EVERTEC’s negligence.
2.The certificate of insurance will state a sixty (60) days’ advance written
notice to COMPANY and BPPR in the event that the insurance carrier, for any
reason, cancel or materially restrict insurance coverage.
3.The certificate of insurance will state that the respective EVERTEC insurance
will respond on a primary basis without contribution from any other insurance of
COMPANY, BPPR, or their respective Subsidiaries until EVERTEC insurance limits
have become exhausted.
c)All insurance carriers will maintain at all times an AM Best rating of A-VII
or better for risks insured in Puerto Rico and an AM Best rating of A-VIII for
risks insured outside Puerto Rico.
d)Insurance deductibles or retentions shall not exceed one million dollars per
insurance policy unless approved in writing by COMPANY and BPPR.


10.2
Indemnity. Each party (the “Indemnifying Party”) hereby agrees to indemnify,
defend, protect and hold harmless the other parties, their Affiliates and their
respective Representatives, suppliers, Third Party information providers,
sub-contractors and permitted assigns and successors in interest (collectively,
the “Indemnified Party”) from and against any Losses incurred or suffered by, or
asserted against, such Indemnified Party directly or indirectly in relation to
or arising from: (a) subject to Section 2.3 of Exhibit C hereof with respect to
any failure by EVERTEC to meet its Service Levels, any breach of this Master
Agreement, including, but not limited to, any breach of representation or
warranty, by the Indemnifying Party; (b) any claim brought by any Third Party
against an Indemnified Party based on the Indemnifying Party’s use of the
Services; (c) the Indemnified Party’s compliance with the Indemnifying Party’s
Specifications or instructions; (d) acts or omissions of the Indemnifying Party
and its Representatives in connection with the installation, maintenance,
presence, use or removal of equipment or software not provided by the
Indemnified Party; (e) claims for infringement of any Third Party Intellectual
Property right, arising from the use of any Services or Systems not provided by
the Indemnified Party; (f) the Indemnified Party’s use of the Services,
Intellectual Property or data supplied by the Indemnifying Party; and (g) claims
against the Indemnified Party for damage to, or loss of use of property of Third
Parties and/or injury or death of any person to the extent that such damage,
injury or death is caused by the negligent act or omission of the Indemnifying
Party.



10.3     Indemnification Procedures. With respect to claims covered by Section
10.2 above, the following procedures will apply:


a)
Notice. Promptly after receipt by an Indemnified Party of notice of the
commencement or threatened commencement of any civil, criminal, administrative
or investigative action or proceeding involving a claim in respect of which the
Indemnified Party will seek indemnification pursuant to this Article Ten, the
Indemnified Party will notify the Indemnifying Party of such claim in writing.
The failure of Indemnified Party to so notify an Indemnifying Party will relieve
Indemnifying Party of its obligations under this Section to the extent that
Indemnifying Party can demonstrate damages attributable to such failure. Within
fifteen (15) days following receipt of written notice from the Indemnified Party
relating to any claim, but no later than fifteen (15) days before the date on
which any response to a complaint or summons is due, the Indemnifying Party will
notify the Indemnified Party in writing if the Indemnifying Party elects to
assume control of the defense and settlement of that claim (a “Notice of
Election”).



b)
Procedure Following Notice of Election. If the Indemnifying Party delivers a
Notice of Election relating to any claim within the required notice period, the
Indemnifying Party will be entitled to have sole control



32

--------------------------------------------------------------------------------





over the defense and settlement of such claim; provided that (i) the Indemnified
Party will be entitled to participate in the defense of such claim and to employ
counsel at its own expense to assist in the handling of such claim; and (ii) the
Indemnifying Party will notify the Indemnified Party before ceasing to defend
against such claim, and will not compromise or settle such claim without the
Indemnified Party’s prior written consent if such compromise or settlement would
impose a penalty or limitation upon the Indemnified Party, including, without
limitation, an injunction or other equitable relief, or such compromise or
settlement does not include the release of the Indemnified Party from all
liability arising from or relating to such claim. After the Indemnifying Party
has delivered a Notice of Election relating to any claim, the Indemnifying Party
will not be liable to the Indemnified Party for any legal expenses incurred by
the Indemnified Party in connection with the defense of that claim. In addition,
the Indemnifying Party will not be required to indemnify the Indemnified Party
for any amount paid or payable by the Indemnified Party in the settlement of any
claim for which the Indemnifying Party has delivered a timely Notice of Election
if such amount was agreed to without the written consent of the Indemnifying
Party.


c.
Procedure Where No Notice of Election Is Delivered. If the party which is the
Indemnifying Party does not deliver a Notice of Election relating to any claim
within the required notice period, the Indemnified Party will have the right to
defend the claim in such manner as it may deem appropriate, and the failure of
the Indemnifying Party to deliver such Notice of Election will not affect the
indemnification obligations of such party under this Master Agreement.



d.
Cooperation. When seeking indemnification, the Indemnified Party will at all
times reasonably cooperate with the Indemnifying Party in the defense or
settlement of any claim which is subject to this Article Ten.



e.
Entitlement to Payment. In the event an Indemnifying Party elects not to assume
control of the defense and settlement of that claim, the Indemnified Party will
be entitled to payment by the Indemnifying Party upon the Indemnified Party’s
settlement of the claim or the adjudication of liability, whichever first
occurs.



10.4
Subrogation. In the event that a party will be obligated to indemnify another
party pursuant to this Article Ten, the Indemnifying Party will, upon payment of
such indemnity in full, be subrogated to all rights of the Indemnified Party
with respect to the claims to which such indemnification relates. The
Indemnified Party will reasonably cooperate with Indemnifying Party, including
by the execution of appropriate documents, to enable the Indemnifying Party to
receive the benefit of the right of subrogation outlined in this Section.



ARTICLE ELEVEN - SERVICES FOR CLIENTS


11.1
Scope of Services. EVERTEC acknowledges that the Services are intended to enable
COMPANY, BPPR, and their respective Subsidiaries to manage effectively:



a)
COMPANY, BPPR and their respective Subsidiaries’ internal operations, and

b)
COMPANY, BPPR and their respective Subsidiaries’ performance and delivery of
services and products for COMPANY, BPPR and their respective Subsidiaries’
respective Clients (hereinafter collectively referred to as the “Popular
Services and Products”).



11.2
Provided EVERTEC is given the opportunity to (i) coordinate with COMPANY and
BPPR and approve the Specifications for the Services, COMPANY, BPPR or one of
their respective Subsidiaries proposes to offer under a written agreement
between COMPANY, BPPR or one of their respective Subsidiaries and a Client that
includes the provision of such Services (“Client Agreements”); and (ii) review
and accept changes to any applicable operating manuals of COMPANY, BPPR or their
respective Subsidiaries that impact EVERTEC with respect to its provision of the
Services, EVERTEC shall use Best Efforts to ensure that the Services are
provided in a manner that allows COMPANY, BPPR and their respective Subsidiaries
to act in accordance with the corresponding Client Agreements and operating
manuals for each of the Popular Services and Products. In the event that
COMPANY, BPPR or their respective Subsidiaries make any change to any Popular
Service and Product that requires a change or modification to the Services, such
change shall be processed and implemented pursuant to this Master Agreement.



11.3
Special Representations Regarding EVERTEC’s Performance of Services under
Service Agreements with Governmental Agencies. In connection with any Client
Agreement wherein the Client is a Governmental Authority of the Commonwealth of
Puerto Rico, EVERTEC shall comply with the requirements set forth in Executive
Order 1991-24 and Circular Letter 1300-25-98 of the Treasury Department,
including but not limited to, certifying to the pertinent Governmental Agency
that EVERTEC has filed its Puerto Rico income tax returns for the last five (5)
years and has made the corresponding payments (or has entered into a payment
plan).



33

--------------------------------------------------------------------------------









11.4     Client Agreements.


a)
EVERTEC will have no liability or obligation under any Client Agreement, whether
through an outsourcing arrangement or through reselling of the Services;
provided, however, that EVERTEC shall be responsible to COMPANY, BPPR, and their
respective Subsidiaries for any Losses caused by a breach of any of its
obligations under this Master Agreement. COMPANY, BPPR, and their respective
Subsidiaries will have no authority to bind EVERTEC to any terms or conditions
of the Service in connection with or as part of any Client Agreement, except as
otherwise provided by the parties in writing.



b)
EVERTEC agrees to assist COMPANY, BPPR, and their respective Subsidiaries with
the investigation of any claims arising under a Client Agreement. Furthermore,
EVERTEC will refer to COMPANY, BPPR, and their respective Subsidiaries any
complaint that is received by EVERTEC, in which case, EVERTEC will be notified
of the results of any investigation performed by COMPANY, BPPR, or their
respective Subsidiaries within five (5) days following the receipt of the
referral for investigation.



c)
COMPANY, BPPR, and their respective Subsidiaries are responsible for any acts or
omissions by Clients that, if performed by COMPANY, BPPR, and their respective
Subsidiaries, would constitute a breach of this Master Agreement. COMPANY, BPPR,
and their respective Subsidiaries are responsible for all fees and expenses that
are payable to EVERTEC under this Master Agreement regardless if COMPANY, BPPR,
and their respective Subsidiaries receive payment from the Client for the
Services provided. Any charge-back or credit arrangements between COMPANY, BPPR,
and their respective Subsidiaries and a Client are the responsibility of
COMPANY, BPPR, and their respective Subsidiaries, and do not affect COMPANY,
BPPR, and their respective Subsidiaries’ liability for the payment of such fees
and expenses.



d)
Notwithstanding any limit of liability herein, COMPANY hereby agrees to
indemnify, defend, protect and hold harmless EVERTEC Indemnitee from and against
any Losses incurred or suffered by, or asserted against, such EVERTEC Indemnitee
directly or indirectly in relation to or arising from any claim brought by any
Third Party against an EVERTEC Indemnitee based on (i) a Client’s use of the
Services in a manner inconsistent with this Master Agreement; and (ii) any
breach of a Client Agreement by COMPANY, BPPR, or their respective Subsidiaries
or a Client to the extent such breach is not attributable to a breach of this
Master Agreement by EVERTEC.



[Signature page follows]






















































34

--------------------------------------------------------------------------------











IN WITNESS WHEREOF, the parties hereto have caused this Master Agreement to be
executed by their duly authorized Representatives as of the date first written
above.
Popular, Inc.
EVERTEC, Inc.
By:    /s/ Ivan Pagani    
By:    /s/ Félix M. Villamil


Name:
Name:
Title:
Title:
 
 
Banco Popular de Puerto Rico
 
By:    /s/ Ileana González


 
Name:
 
Title:
 

















































































[Signature Page to Amended and Restated Master Service Agreement]


35